EXHIBIT 10.25





































SUBLEASE AGREEMENT










BY AND BETWEEN




COLUMBIA 677, L.L.C.,

LANDLORD




AND




FIRST ALBANY COMPANIES INC.,

TENANT



















Covering a Portion of Premises

Located at 677 Broadway, Albany, New York

























#







TABLE OF CONTENTS

Page




EXHIBITS




Exhibit A

Site Plan







Exhibit B

Ground Lease




Exhibit C

Leased Property







Exhibit D

 Test Fit Plans and Design Criteria







Exhibit E

Building Plans




Exhibit F

Maintenance Services




Exhibit G

Rules and Regulations




Exhibit H

Subordination Non-Disturbance Agreement




Exhibit I

Estoppel Certificate

Final Lease 8.07.03




SUB-LEASE AGREEMENT




SUB-LEASE AGREEMENT, made this       day of August, 2003 between COLUMBIA 677,
L.L.C., a New York limited liability company with offices at 302 Washington
Avenue Extension, Albany, New York 12203 (the "Landlord"), and First Albany
Companies Inc., with a principal place of business at 30 South Pearl Street,
Albany, New York  12207(the "Tenant").




Recitals.  This Lease Agreement (also sometimes called "this Lease") is made
with reference to the following facts:




A.

Landlord is the Ground Lessee of certain real property ("Ground Landlord")
located in the City of Albany, New York as shown on the site plan at Exhibit A
attached hereto (the "Real Property") under a certain Ground Lease between
Albany Local Development Corporation, as Ground Landlord, and Columbia Water St.
Group, L.L.C., as Ground Tenant, dated as of December 18, 2002 as amended, and
as assigned by Columbia Water St. Group, L.L.C. to Landlord, (the "Ground
Lease"), a true and correct copy of which is attached hereto and made a part
hereof as Exhibit B.




B.

The Landlord intends to construct on such property an approximately 150,000 to
170,000 square foot office building (the ABuilding@), containing 9-12 floors,
inclusive of the mezzanine storage area, for partial occupancy by the Tenant.
 Landlord intends to own the Building as more particularly described in the
Ground Lease.  The Real Property, and other appurtenances thereof, the Building,
the Leased Property (as hereinafter defined), Common Building Facilities,
landscaping, sidewalks, driveways, curbs and other appurtenances thereof, are
collectively referred to in this Lease as the AProject@.




C.

The Landlord desires to rent to Tenant space located on the top 3  floors of the
Building, plus an additional portion of the next contiguous floor (the size and
configuration of which is to be reasonably determined by the parties) as shown
on Exhibit C attached hereto together with, subject to the provisions of Section
3A, approximately 2,600 square feet of mezzanine storage area (“Mezzanine
Storage Area”) (collectively, the “Leased Property”) and the Tenant desires to
lease the same, upon the terms and conditions set forth herein.  The rentable
area of the Leased Property, exclusive of the Mezzanine Storage Area shall be
approximately 53,013 rentable square feet, subject to adjustment pursuant to
Section 4F below.




D.

This Lease includes the right of Tenant to use the Common Building Facilities in
common with other tenants of the Building.  The words "Common Building
Facilities" shall mean all of the facilities in or around the Project designed
and intended for use by the tenants or other occupants of the Building in common
with Landlord and each other, including but not limited to corridors, elevators,
fire stairs, telephone and electric closets, telephone trunk lines and electric
risers, aisles, walkways, truck docks, the roof, courts, restrooms, service
areas, lobbies, landscaped areas and all other common and service areas of the
Project intended for such use on the date hereof.




NOW, THEREFORE, the Landlord and Tenant agree as follows:




 1.

Leasing and Permitted Use.  This Lease shall be effective as of the date of
execution and delivery of the lease (the “Effective Date”).  The Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord for a term of ten (10)
years to commence on the Rent Commencement Date (“Initial Term”) subject to
extension and earlier termination as hereinafter provided.  The Leased Property
shall be used for executive, professional or financial services offices
(including, without limitation, trading services and the conduct of all
functions and activities of a member firm of the New York Stock Exchange)
 (APermitted Use@).  Tenant may use the Leased Property for all related uses
ancillary to the Permitted Use, including lunchrooms, kitchen, storage and
computer rooms.  Landlord represents and warrants that the Permitted Use
complies with the provisions of the Ground Lease.   This Lease shall be subject
to the terms of the Ground Lease, as more particularly set forth herein.
 Landlord represents and warrants that the Ground Lease attached to this Lease
is a true and correct copy thereof, is in full force and effect and that neither
the Landlord nor the ground lessor are in default under the Ground Lease.
 Landlord will not amend or modify the Ground Lease in any manner that will
adversely affect Tenant’s use and occupancy of the Leased Property without
Tenant’s prior consent.




 2.

Construction by Landlord.




(A)

Design of the Building and Common Areas.




Landlord has provided to Tenant the plans for the design of the Building and the
Common Areas which were prepared by HCP Architects, dated July 24, 2003 and
entitled Ground Floor, Typical Floor and Rendering which are described on
Exhibit E attached hereto and made a part hereof (the “Initial Building Plans”).
 Tenant hereby approves the Initial Building Plans.  Landlord shall prepare the
final building shell and core area designs based upon the Initial Building Plans
and the information submitted by Tenant below.  Landlord shall forward final
building shell and core area designs to Tenant’s Architect on or before August
15, 2003 (such plans are hereinafter referred to as the “Building Plans”).  Any
material change in the Building Plans shall be submitted to Tenant for review
and comment.  Tenant shall have 10 days from the date it receives the Building
Plans to provide Landlord with comments.  If Tenant fails to provide comments to
Landlord within said 10 day period, it shall be deemed that Tenant has no
comments.  Landlord agrees to work closely with Tenant and to consider all of
the Tenant comments on the revisions to the Building Plans.




(B)

Design of the Leased Property.  




Tenant has provided to Landlord  the schematic plans and specifications prepared
by Woodward Connor Gillies & Seleman Architects (“Tenant’s Architect”) and dated
February 27, 2003 and entitled Test Fit Plan and its Design Criteria dated April
8, 2003.  Copies of the Test Fit Plan and Design Criteria are attached hereto as
Exhibit D (the Test Fit Plan and Design Criteria are collectively the “Test Fit
Plans”)Tenants Architect shall deliver to the Landlord for Landlord’s review and
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, the following items on or before the applicable dates provided that
Landlord has delivered the Building Plans to Tenant on or before August 15, 2003
and the base building mechanicals on or before September 1, 2003, which shall
include the physical layout, pipe sizes, capacities and flows:  (i)  Tenant’s
structural requirements on or before September 15, 2003, (ii)Tenant space MPES
requirements as stated in the Design Criteria dated April 8, 2003 to Landlord
for incorporation in the base building head end MPES design by November 1, 2003
(This deliverable will identify items which would impact the base building MPES
design and layout such as capacity and specific exhaust needs) (iii) Tenant’s
architectural drawings and final mechanical drawings on or before March 1, 2004
and (iv) Tenant’s final finish plan by June 15, 2004.  The above submissions
submitted by Tenant or Tenant’s Architect and approved by Landlord shall be
referred to as the “Approved Plans”.  The above submissions made by Tenant or
Tenant’s Architect shall be in accordance with the Test Fit Plans.  Any plans or
requirements which are provided by Tenant or Tenant’s Architect to Landlord and
which are outside of the scope of the Test Fit Plans shall be considered a
Change Order (as defined below).  




(C)

Change Orders




The term “Change Order” as used in this Lease shall mean (1) any change to the
Approved Plans requested by Tenant or needed as the result of a change requested
by Tenant or (2) any change to the Approved Plans outside the scope of the Test
Fit Plans. Except if and to the extent that such Change Order is required as a
result of changes to the Building Plans or any error in the Building Plans that
affect the Approved Plans, if the net cost and expense of construction of
 Tenant’s Work (as hereinafter defined) including without limitation,
construction costs and architectural and engineering fees associated with
reviewing and revising the Approved Plans , plus overhead and profit, the
increased costs of various trade contractors due to delay in completing the
Leased Property, and costs associated with cancellation of materials already
ordered, is increased as a result of (i) any Change Orders made by Tenant or
Tenant’s Architect  after taking into consideration all changes made by Tenant
to Approved Plans and any cost savings that may be realized as a result thereof,
or (ii)  any unreasonable delay caused solely by Tenant, then Tenant shall pay
to Landlord the amount by which the cost and expense was increased by such
Change Order, and/or delay, which payment shall be made on the later to occur of
the Rent Commencement Date or the date which is ten (10) Business Days after
Landlord shall have delivered to Tenant a bill in reasonable detail specifying
the cost of such Change Order and/or delay.  Within 10 business days after
receipt by Landlord of a Change Order request, Landlord shall provide to Tenant
a notice of the estimated cost increase and any potential Tenant Delay resulting
from the Change Order.  Within 5 business days after receipt of Landlord’s
notice, Tenant shall have the option to cancel the Change Order in writing to
the Landlord within said 5 day period.




(D)

Construction of the Work




(1)

Landlord shall obtain or cause to be obtained all building permits and other
governmental approvals which may be required to permit the construction of the
Leased Property and the Building.  Landlord shall promptly commence, and shall
pursue in a good and workmanlike manner with due diligence until completion, the
base building work (“Landlord’s Base Building Work”) in accordance with the
Building Plans and also the Tenant’s improvements in accordance with the
Approved Plans in a good and workmanlike manner (such work to be defined as
“Tenant’s Work”).  Landlord’s Base Building Work and the Tenant’s Work are
hereinafter collectively referred to as the “Work”.  Landlord shall pay for all
of the cost of the Work excepting only for Tenant’s construction costs outside
the scope of the Work which shall be paid for by Tenant as a Change Order as
provided in Section 2(C) above.  Landlord intends to complete the Work in
accordance with the Building Plans and the Approved Plans by January 1, 2005
(the “Scheduled Completion Date”) but this date may be extended for Force
Majeure and Tenant Delays (hereinafter defined).  Except as otherwise set forth
in Section 2(G) below, the Landlord shall not be liable in damages to Tenant for
failure to substantially complete the construction of the Work by the Scheduled
Completion Date.




(2)

Tenant will give full cooperation in having available those persons who are
necessary to settle problems arising out of job conditions. Tenant shall
designate one or more representatives who shall have authority to bind Tenant as
to all construction-related matters including, without limitation, Change
Orders, provided that any Change Order shall be countersigned by such
representative of Tenant; it is understood and agreed that Paul Kutey shall have
the authority to bind the Tenant to Change Orders.




(3)

The Landlord anticipates commencing construction of the Building on or about
August 31, 2003.  The following are milestone dates which Landlord anticipates
will be the schedule for the construction of the Building and the Leased
Property:




(a)  Caissons Complete

December 15, 2003




(b)  Steel Erected

March 15, 2004




(c)  Concrete Slabs Complete

April 15, 2004




(d)  Access to electric/data and telecommunication

September 1, 2004

       room.  Room to be finished (taped and painted)

       with ceiling and floor covering and lockable door.




(e)  Skin on the Building

September 15, 2004




(f)  Access to Tenant for Installation

       of Wiring and Cabling

November 3, 2004




(g)  Scheduled Substantial Completion

January 1, 2005




In the event Landlord fails or believes it will fail to meet any of the above
milestone dates, it agrees to provide Tenant with notice, as soon as
practicable, that the above milestone date was not met or will not be met and to
diligently proceed with construction, and if necessary hire additional workers
or add additional hours to the work schedule, in order to satisfy the above
dates.




(E)

Tenant Delay




If the date of Substantial Completion of the Work shall be delayed due to any
Tenant Delay (hereinafter defined), Substantial Completion shall be deemed to
have been achieved on the date that Substantial Completion would have been
achieved, but for such Tenant Delay, and the period of time of the delay shall
be added to the time in which the Landlord may perform its obligations.  The
term ATenant Delay@ shall be defined as any of the following which actually
delays the substantial completion of the Work:




(1)

Delay in submission of Tenant's plans or specifications or giving approvals
required for the preparation for, or execution of the construction of the Work;




(2)

Delays due to -




(a)

Changes made by or on behalf of Tenant in the Approved Plans;




(b)

Postponement of any work at Tenant's request or postponement of any work because
of any work to be performed by Tenant  in advance of the Work  




(c)

Delays resulting from interference with the Work by Tenant, its agents, servants
or employees;




(d)

Commercial unavailability of any materials necessary to complete a Change Order
requested by Tenant, provided that Landlord gave Tenant written notice of such
unavailability prior to such Change Order if Landlord knew or reasonably should
have known such materials were unavailable; or




(e)

Any other failure of Tenant to comply with any of its obligations under this
Lease.




(3)

Landlord shall deliver written notice to Tenant of any actual or potential
Tenant Delay, along with the increase in the costs of the Tenant improvements as
a result of such Tenant Delay within 5 business days of its knowledge of said
delay.  Upon receipt by  Tenant of such written notice of the occurrence of a
delay under clause (2) above, the Tenant shall have the right to either withdraw
such Change Order, or within 5 Business Days after receipt of such notice to
substitute available materials or otherwise take such actions as may be
necessary in order to avoid a Tenant Delay and/or to reduce such additional
costs, provided the Tenant pays to the Landlord the net increase in cost caused
by such substitution in accordance with Section 2(C) above.  In any event, the
construction of the Leased Property and the Building shall be deemed
Substantially Completed (as hereinafter defined) when the Tenant occupies the
Leased Property or any part thereof for the conduct of business and not solely
for the installation of Tenant’s wiring, cabling and fixtures.




(F)

Tenant’s Early Access.

During the course of the Work, the Tenant, its agents, employees and
contractors, may enter upon the Leased Property at all reasonable times for the
purposes of inspection and,  within sixty (60) days prior to the  date that the
Work is Substantially Completed, for the purpose of installing Tenant
improvements, fixtures and other equipment without being deemed thereby to have
taken possession.  Landlord shall give Tenant at least 30 days prior written
notice of the date that is 60 days prior to the Substantial Completion Date.  As
of such early access date, the Work shall be sufficiently completed to permit
Tenant to commence installation of its wiring, cabling, fixtures and equipment.
 Tenant agrees that during said period (a) Landlord shall have no liability to
Tenant for damage to any property of Tenant stored on the Leased Property except
for damages caused by negligent acts or omissions of Landlord or its employees
or agents, (b) Tenant shall not unreasonably interfere with the Work, and (c)
Tenant shall indemnify, defend and hold Landlord harmless from and against any
claims, losses, damages and expenses arising out of the negligent acts or
omissions of Tenant or its employees or agents in the Project.  Any such prior
entry to the Leased Property shall be subject to all of the terms and conditions
of this Lease, other than the payment of rent or additional rent.

(G)

Tenant’s Remedies for Late Delivery

Subject to Tenant Delay and Force Majeure, Tenant shall have the following
remedies for Landlord’s failure to perform its obligations with respect to the
Work in the times provided in this Section 2:

(1)

If the Rent Commencement Date shall not have occurred on or before October 1,
2005 (“Outside Completion Date”) Tenant shall have the right to terminate this
Lease by giving notice to Landlord of Tenant’s desire to do so within thirty
(30) days after the Outside Completion Date, as applicable; and, upon the giving
of such notice, the Term of this Lease shall cease and come to an end without
further liability or obligation on the part of either party except as set forth
in this clause (1).  If this Lease is terminated pursuant to this clause (1) for
Landlord’s failure to meet the outside Completion Date, Landlord shall reimburse
Tenant for any amounts theretofore paid by Tenant to Landlord or Landlord’s
general contractor on account of the Work as well as Tenant’s costs and expenses
incurred with respect to this Lease including without limitation attorney’s fees
and architects fees in an amount not to exceed $200,000 and  costs incurred by
Tenant to purchase computer equipment specifically intended for the Leased
Property and which cannot be used by Tenant in any other location in a cost not
to exceed  $1,000,000 (“Computer Overstock”) and an amount equal to $130,000 per
month and not to exceed $1,560,000 as a holdover credit to reimburse Tenant for
the amount Tenant paid for holdover rent  at its current location. (collectively
“Other Payment”). Prior to receiving reimbursement by Landlord for any of the
Other Payments, Tenant shall be required to submit copies of paid invoices to
Landlord evidencing the payments made by Tenant.  Tenant agrees to use its best
efforts to reduce the amount of the Computer Overstock.  In the event Landlord
makes any payment to tenant as the result of Computer Overstock, Tenant shall
transfer to the Landlord, free and clear of all liens and encumbrances, the
items which Landlord paid for.

(2)

Notwithstanding anything to the contrary herein contained, if the Rent
Commencement Date does not occur on or before January 1, 2005 Tenant shall be
entitled, as liquidated damages which are payable as the result of such delay in
the Rent Commencement Date, a rent credit against the first installment(s) of
rent and other charges payable under the Lease equal to one and one-half days of
rent under this Lease for each day that the Rent Commencement Date has not
occurred after January 1, 2005.

(3)

Notwithstanding anything to the contrary herein contained, if Landlord fails to
install the caissons for the building or obtain a commitment for construction
financing on or before January 15, 2004, Tenant shall have the right to cancel
this Lease by giving Landlord written notice on or before January 25, 2004
(“Early Termination Option”).  If Tenant fails to provide Landlord with written
notice on or before January 25, 2004, the Early Termination Option shall be
deemed waived.

H.

Rent Commencement Date

The words “Rent Commencement Date” shall mean the later to occur of (i) January
1, 2005 or (ii) date the Work is Substantially Completed and Landlord delivers
possession of the Leased Property to Tenant, free of all tenants and occupants.
 The words “Substantially Completed” or “Substantial Completion” shall mean the
date when (1) the Leased Property has been substantially completed in accordance
with the provisions of this Lease and (2) the Landlord has obtained a
certificate of occupancy or comparable governmental authorization permitting
Tenant’s use and enjoyment of the Leased Property and the Common Building
Facilities for the purpose authorized by the provisions of this Lease and (3)
when the Landlord’s architect certifies the Leased Property has been constructed
in accordance with the Approved Plans and (4) all of the Building’s sanitary,
electrical, heating, ventilating, air conditioning, elevators and other service
systems (to the extent they serve the main lobby or corridors used for access to
the Leased Property or serve or run through the Leased Property) are in good
order and operating condition.




I.

Punch List Items.  Within ten (10) days after the construction of the Leased
Property is Substantially Complete in accordance with subsection (C) herein,
Tenant shall deliver to Landlord a list of uncompleted Punch List Items (as
hereinafter defined) for the work that Landlord is obligated by the provisions
of this Lease to complete (the “Punch List”).  Landlord and Tenant shall
reasonably cooperate in assigning specific time periods for the completion of
each Punch List item when the Punch List is compiled.  Landlord shall complete
the Punch List items within 30 days except for items which are delayed as the
result of weather or unavailability of materials.  Landlord shall proceed with
due diligence to complete the work set forth on said Punch List subject to
reasonable delays as a result of seasonal conditions.  If Landlord has obtained
a temporary certificate of occupancy, Landlord shall, with due diligence,
complete the remaining items of work required to obtain and shall thereupon
obtain, a permanent certificate of occupancy for the Leased Property as required
by applicable laws.  The term “Punch List Items” shall mean details of
construction, work awaiting seasonal opportunity, decoration and mechanical and
electrical adjustments which, in the aggregate, are minor in character and do
not materially or unreasonably interfere with Tenant’s use and enjoyment of the
Leased Property in accordance with the provisions of this Lease.  In addition to
the foregoing, after the Substantial Completion Date, Landlord shall complete
the Work in its entirety to the condition of a first-class fully-operational
office building.




J.

The Work shall be performed by Landlord in a good and workmanlike manner and in
compliance with all applicable laws, ordinances, rules, regulations, statutes,
by-laws, court decisions, and orders and requirements of all public authorities.
 Landlord warrants to Tenant that the Work will be performed free from defects
in workmanship and materials not inherent in the quality required or permitted
pursuant to the Approved Plans.




3.

Lease Term







(A)

Duration of Term.  The lease term shall expire on the date that is immediately
prior to the tenth (10th) anniversary of the Rent Commencement Date (the
"Initial Term" and together with the Renewal Term the "Term").  Notwithstanding
the foregoing, the term of the Lease with respect to a portion of the Mezzanine
Storage Area designated by Tenant and as reasonably approved by Landlord with
respect to the location of the storage area shall be terminable at the option of
the Tenant upon prior written notice to the Landlord either (i) prior to the
first year anniversary of the Rent Commencement Date or (ii) within 30 days
prior to the end of the  fifth lease year.  




(B)

Option to Renew.  Provided that Tenant is not in default, after the expiration
of any applicable grace period, in the keeping and performing of all of the
terms and provisions of this Lease, Tenant, may elect to renew this Lease, for
two (2) additional five (5) year terms upon all of the terms and conditions set
forth herein, except for rent and during the second extension term, any option
for renewal.  Notice to renew the Term for an additional five (5) year period
shall be given by the Tenant to Landlord at least two hundred ten (210) days
prior to the expiration of the then current Term of this Lease (“Tenant’s
Renewal Notice”), provided that if Tenant does not timely provide Tenant’s
Renewal Notice, such time period shall be extended until the date that is 20
days after written notice from Landlord.  If Tenant is provided with more than
one renewal term, the renewal terms must be exercised consecutively. Failure to
elect to renew for a renewal term shall result in a waiver of the right to elect
all other renewal terms.  Base rent during the extension terms shall be
determined pursuant to the provisions of Section 4(E) below.




(C)

Holding Over. The parties recognize that the damage to Landlord resulting from
any failure by Tenant to surrender possession of the Leased Property upon the
expiration or earlier termination of this Lease will be substantial, will exceed
the amount of the monthly installments of the base rent payable hereunder, and
will be impossible to measure accurately.  Tenant therefore agrees that if
possession of the Leased Property is not surrendered to Landlord upon the
expiration or earlier termination of the Lease, in addition to any other rights
or remedies Landlord may have hereunder or at law, Tenant shall pay to Landlord,
as liquidated damages, for each month and for each portion of any month during
which Tenant holds over in the Leased Property after the expiration or earlier
termination of this Lease, a sum equal to one hundred fifty percent (150%) of
the base rent and additional rent that was payable under this Lease during the
last month of the Term plus any amounts of additional rent otherwise due
hereunder (“Holdover Rent”).  Nothing herein contained shall be deemed to permit
Tenant to retain possession of the Leased Property after the expiration or
earlier termination of the Lease.  The provisions of this subparagraph shall
survive the expiration or earlier termination of this Lease. Tenant=s occupancy
subsequent to the expiration or earlier termination of this Lease, whether or
not with the consent or acquiescence of Landlord, shall be deemed to be that of
a tenancy-at-will and in no event from month-to-month or year-to-year and it
shall be subject to all terms, covenants and conditions of this Lease applicable
thereto, including, without limitation, those set forth in this subparagraph.
 In the event the Tenant defaults or remains in possession of the Leased
Property or any part thereof after the expiration of the tenancy-at-will created
hereby then the Tenant=s occupancy shall be deemed a tenancy-at-sufferance and
not a tenancy-at-will.




Notwithstanding anything contained herein to the contrary, in the event Tenant
provides Landlord with written notice 6 months prior to the expiration of the
term of the Lease that it cannot vacate the Leased Property on the expiration
date of the Lease, Tenant may remain in possession of the Leased Property for a
period of up to six (6) months after the expiration of the Lease subject to the
terms and conditions of this Lease and at a monthly rent equal to the Holdover
Rent.  

  

 4.

Rentals and Security Deposits.




(A)

Definitions.  The term "rent" or "rents" shall mean all base rents (see
subparagraph 4(B)), and all items denominated as additional rent pursuant to
various provisions of this Lease.




(B)

The Tenant shall pay to the Landlord the base rent at $1,232,045.75per year
payable in monthly installments of $102,670.48per month, based upon a $22.75 per
square foot of the Leased Property and $10.00 per square foot for the Mezzanine
Storage Area. The parties shall execute, prior to occupancy, a memorandum
setting forth the exact annual and monthly rental pursuant to this paragraph,
based on the $22.75 per square foot rental amount set forth herein, and the
Lease Commencement and Termination Dates.




(C)

Place and Manner of Payment.  All payments of base rent and additional rent
shall be made by the Tenant to the Landlord without notice or demand.  All rents
shall be payable to the Landlord at c/o Columbia Management Group, LLC, 302
Washington Avenue Extension, Albany, New York 12203.  All rent shall be payable
by Tenant's check.  The annual rent shall be divided into twelve equal
installments, and shall be paid on the first day of each and every month of the
lease term (i.e., in advance).  Except as otherwise provided in this Lease,
payment of rent shall commence on the Rent Commencement Date.  Rentals for any
partial month at the beginning or end of the lease term shall be prorated, on a
daily basis.  The extension of the time for payment of any installment of rent,
or the acceptance by the Landlord of any payment of any installment of rent, or
the acceptance by the Landlord of any payment other than of the kind or within
the time herein specified, shall not be deemed a waiver of Landlord's right to
insist upon having all other payments of rent made in the manner and at the time
herein specified.  Except as otherwise provided in this Lease, all rents shall
be paid to the Landlord without any abatement, deduction or set-off of any kind
or nature whatever.




(D)

Late Payment Penalties.  Tenant acknowledges that Landlord intends to utilize
the base rent payments to pay Landlord's mortgage lender and that any delay by
Tenant in making its monthly rental payments may cause the Landlord to incur
late payment penalties and additional charges under the terms of its mortgage
loan.  Accordingly any rent or other amount to be paid by Tenant which is not
paid and received by Landlord within five (5) days after written notice from
Landlord, shall be subject to a one time 2% late charge and monthly interest
payments at the Lease Interest Rate until such payment is made.  Notwithstanding
the foregoing, Tenant may make one (1) late payment of rent or other amounts due
and owing under the Lease during each calendar year without incurring the 2%
penalty.




(E)

Renewal Term Rent   The Base Rent for the renewal terms shall be equal to 95% of
Market Rent, as defined herein.  Within 30 days of Landlord’s receipt of
Tenant’s Renewal Notice, Landlord shall notify Tenant of the proposed Market
Rent for the renewal term.  “Market Rent” shall equal the rents then being paid
by tenants then entering into leases of comparable space in comparable buildings
in Albany, taking into consideration the value of any allowance for leasehold
improvements, free rent period, signing bonuses and takeover leases, or the
like, so that the Market Rent shall be net of any such concessions; and shall
also take into account the benefit of any Empire Zone classification for the
Property with respect to Taxes.  In the event that Tenant does not agree with
Landlord’s determination of Market Rent, then during a period of 60 days after
receipt of such notice by Tenant, Landlord and Tenant shall negotiate in good
faith to mutually agree upon the Market Rent.  Upon such agreement as to Market
Rent, the parties shall enter into an amendment to this Lease confirming the
terms of such renewal.




If the parties have not agreed upon the Market Rent within the 60 day period set
forth above, then, within 10 business days following the expiration of such 60
day period, Tenant may elect to either (i) withdraw Tenant’s Renewal Notice or
(ii) have the Market Rent determined by appraisal, by giving notice of such
election to Landlord (an “Appraisal Notice”).  Upon Tenant’s giving of the
Appraisal Notice, Tenant shall be deemed to have exercised its renewal option
and the parties shall be bound by the determination of Market Rent.  Within 10
business days after delivery of an Appraisal Notice to Landlord, the parties
shall jointly select an Appraiser (as defined below) to determine the Market
Rent.  An “Appraiser” shall mean an independent, professional real estate
appraiser having an “MAI” or equivalent designation and at least 10 years
experience in the appraisal of office properties in the Albany area.  If the
parties are unable to agree upon an Appraiser within such 10 business day
period, then within 5 business days thereafter, each party shall notify the
other of its selection of an Appraiser and within 30 days after the selection of
Appraisers, the two Appraisers shall select a third Appraiser meeting the
qualifications stated above.  Each of the parties shall bear the cost of the
Appraiser appointed by such party and one-half (1/2) of the cost of the
appointment of the third Appraiser and of the third Appraiser’s fee.  If the
three (3) Appraisers are unable to agree upon the Market Rent within thirty (30)
days following the appointment of the third Appraiser, then Landlord’s and
Tenant’s Appraiser shall each separately determine the Market Rent, and the
appointed third Appraiser shall select either Landlord’s or Tenant’s
determination of the Market Rent, which determination shall be binding upon both
Landlord and Tenant; provided, however, if Landlord’s and Tenant’s
determinations are within five percent (5%) of each other, then the final Market
Rent shall be the average of Landlord’s and Tenant’s respective determinations.
 If either Landlord or Tenant fails or refuses to select an Appraiser, the other
Appraiser shall alone determine the Market Rent.  Landlord and Tenant agree that
they shall be bound by the determination of Market Rent pursuant to this
paragraph for the renewal period.




Notwithstanding anything contained in this Lease to the contrary, the Market
Rent shall not be less than $19.25 per square foot on a triple net lease basis
for the Leased Property and $10.00 per square foot for mezzanine space.




(F)  Remeasurement   Landlord and Tenant agree that upon notice by Tenant to
Landlord given within 20 days after Tenant takes possession of the Leased
Property, Tenant’s Architect, in the presence of a representative of Landlord,
shall have the right to measure the Leased Property.  Such measurement shall be
calculated in accordance with Exhibit C attached hereto.  If Tenant’s Architect
delivers a written notice to Landlord and Tenant that there is a difference
between the measurement and the approximate square footage stated in this Lease,
then the Landlord and Tenant shall execute an amendment to this Lease setting
forth the square footage of the Leased Property and all rents and other charges
based on square footage shall be proportionately adjusted.  If Tenant does not
request the aforesaid remeasurement within the aforesaid 20 day period, the
square footage set forth in this Lease shall be deemed accepted by the parties.
 The parking and Mezzanine Storage Area shall not be included in the calculation
of rentable area.




 5.

Real Estate Taxes.




(A)

Landlord shall pay when due all real estate and school taxes and special
assessments, payment in lieu of taxes, and all other taxes, duties, charges,
fees and payments imposed, assessed or levied upon, or arising in connection
with the leasing, ownership, use, occupancy or possession of the Project or any
part thereof during the term of the Lease, excluding any income taxes, franchise
taxes, excise taxes or transfer taxes (“Taxes”). Landlord represents that the
Project constitutes a separate tax lot for purposes of determining Taxes.  

(B)

Landlord has informed Tenant that because the Project is located in an Empire
Zone, the Landlord is entitled to an income tax credit (or cash rebate in the
event no taxes are payable) for real property taxes and assessments paid for a
period of ten years (“Benefit Period”).  It is anticipated that the Benefit
Period will commence at the start of the construction of the building.  In such
case the Benefit period will continue during the first nine years of Tenant’s
lease term.  During the Benefit Period Tenant shall not be required to pay its
pro rata share of such real property taxes and assessments as additional rent,
nor will Tenant be required to pay any real estate taxes assessed against the
land on which the Building sits.  Once the Benefit Period expires, Tenant shall
be required to pay as additional rent its pro rata share of all such real estate
taxes and assessments (to the extent not subject to an income tax credit or
rebate).  It is anticipated that the Landlord will be entitled to an income tax
credit for real property taxes and assessments for an additional five (5) years
period after the Benefit Period, with a reduction of the tax credit equal to 20%
per year for the 5 year period.

(C)

After the end of the Benefit Period, the Tenant shall pay when due Tenant’s
Share (as defined in Paragraph 7 hereof) of increases in Taxes over the Taxes
assessed against the Project for the Base Year (defined in Paragraph 7 hereof)
as such Base Year may be revised pursuant to Paragraph 4E.  Tenant’s Share shall
be paid by Tenant within thirty (30) days after receipt of an invoice therefor
from Landlord.  Failure of Landlord to provide such statement within the time
prescribed shall not relieve Tenant of its obligations hereunder.  At Landlord’s
option, Tenant’s Share shall be paid by Tenant in monthly installments in such
amounts as are estimated and billed by Landlord at the beginning of each twelve
(12) month period commencing and ending on date designated by Landlord, each
installment being due on the first day of each calendar month.  Within one
hundred twenty (120) days after the end of each such twelve (12) month period,
Landlord shall deliver a statement to Tenant setting forth the Taxes and the
monthly installments paid or payable shall be adjusted between Landlord and
Tenant, and Tenant shall pay Landlord or Landlord shall credit Tenant’s account
accordingly.  If such adjustment is at the end of the term, Landlord or Tenant,
as applicable,shall pay  within thirty (30) days of receipt of a statement from
Landlord to Tenant, such amounts as may be necessary to effect adjustment to the
agreed Tenant’s Share (as defined in Paragraph 7 herein) .  Failure of Landlord
to provide such statement within the time prescribed shall not relieve Tenant of
its obligations thereunder.

(D)

If, at least thirty (30) days prior to the last day for filing an application
for abatement of real estate taxes for any tax year, Tenant shall give notice to
Landlord that it desires to file an application for abatement of real estate
taxes for said tax year and, if within ten (10) days after the receipt of said
notice, Landlord shall not give notice to Tenant that it shall file such
application, Tenant shall have the right in its own name and at its own cost and
expense, to file such application.  If, within ten (10) days after receipt by
Landlord of such notice of Tenant, Landlord shall give Tenant notice that it
shall file such application, Landlord shall file the same prior to the
expiration of the time for the filing of the same at its own cost and expense.
 In any event, notwithstanding the foregoing, if any abatement by whoever
prosecuted shall be obtained, the cost and expense of obtaining the same shall
be a first charge upon the said abatement.  If Tenant shall file an application
for abatement pursuant to the provisions of this section, Tenant will prosecute
the same to final determination with due diligence.  If Landlord shall file an
application for abatement for any tax year after having received notice from
Tenant that Tenant desires to file an application for abatement for said tax
year, Landlord shall prosecute the same to final determination with due
diligence and may not discontinue the same without giving Tenant notice thereof
and an opportunity to take over the prosecution of the same.  If either party
shall prosecute an application for an abatement, the other party will cooperate
and furnish any pertinent information in its file reasonably required by the
prosecuting party.  Notwithstanding anything contained herein to the contrary,
during any application for abatement, the Taxes shall still be paid.




 6.

Tenant's Direct Operating Expenses.  Tenant shall pay for all electric and gas
service for lights and office outlets for the Leased Property based upon the
reading of a check meter for the Leased Property.  This service will be put in
the name of the Landlord and will be paid by the Tenant when due, in order for
Tenant to obtain the full benefits of the utility credit allowed by the Empire
Zone.  Tenant shall also pay to Landlord, within 30 days after the date it
receives a bill therefor from Landlord, its share, based upon Landlord=s
calculations performed in a commercially reasonable manner, of the HVAC usage of
the Leased Property versus other premises being served by such unit, of the cost
of operating the roof top HVAC unit serving the Leased Property, providing
electricity and gas for all heating, ventilation and air conditioning serving
the Leased Property and the water and sewer charges for the Leased Property.  In
addition, during the period described above, the monthly gas bill for the
Building shall be pro rated based upon the Tenant=s proportionate share of
square footage of the Building and Tenant shall pay its pro rata share of the
cost of such gas service within ten (10) days after the date it receives a bill
therefor from Landlord




 7.

Tenant=s Share of Operating Cost Increases.  In each lease year Tenant will pay
Landlord, as additional rent, Tenants Share of the increase of Landlord=s
Operating Expenses over the amount of Landlord=s Operating Expenses in the Base
Year  The “Base Year” shall be the calendar year 2005.  “Tenant=s Share” shall
be 32.35%, subject to adjustment as set forth in Paragraph 4F of this Lease.
 Landlord anticipates building a 12 story building of approximately 170,000
square feet.  In the event Landlord does not build a 12 story-building, Tenant’s
Share shall be adjusted to reflect the square footage of the Building
constructed by Landlord The mezzanine, retail and restaurant space and
underground parking area shall be excluded from the calculation.  In the event
the Building is not fully occupied during the Base Year, the Landlord=s
Operating Expenses for the Base Year shall be adjusted to reflect the expense
that would be incurred with respect to a fully occupied building.  Such
proportionate share shall be paid by Tenant in monthly installments in such
amounts as are estimated and billed by Landlord at the beginning of each twelve
(12) month period commencing and ending on dated designated by Landlord, each
installment being due on the first day of each calendar month.  Within 90 days
 after the end of each such twelve (12) month period, Landlord shall provide
Tenant with a written statement and the monthly installments paid or payable
shall be adjusted between Landlord and Tenant in accordance with the actual
Landlord=s Operating Expenses for the calendar year, and Tenant shall pay
Landlord or Landlord shall credit Tenant=s account (or if such adjustment is at
the end of the term) pay Tenant, as the case may be, within thirty (30) days of
receipt of a statement from Landlord to Tenant, such amounts as may be necessary
to effect adjustment to the agreed Tenant Share.




ALandlord=s Operating Expenses@ or AOperating Expenses@ means all costs and
expenses incurred in the operation, maintenance and administration of the
Project, as determined by the Landlord, including but not limited to utilities
serving the Project, janitorial and cleaning services to the Project and the
following Common Building Facilities: surface parking areas and grounds, all
utilities to common areas (including gas, electric, communications, water and
sewer rents), insurance (including, but not limited to fire and extended
coverage, rent abatement or rent interruption, general liability with umbrella
coverage, workers= compensation, terrorism, as applicable), signage changes
(other than changes attributable to an individual tenant), trash removal,
maintenance and service contracts, building management, security, alarm
monitoring, window cleaning, elevator maintenance, extermination services, snow
removal, landscaping, materials and replacement parts, plumbing service,
license, permit and inspection fees (except for new construction or
alterations), repair and maintenance of surface parking areas, common areas,
Common Building Facilities, storm water facilities and grounds, salaries of
personnel engaged in administration, operation and maintenance of the Building,
including payroll taxes and other fringe benefits relating thereto,
administration and management costs, audit and professional fees, and
maintenance, repairs and replacements required to maintain the appearance,
safety and soundness of the Building or are required to satisfy governmental
requirements in effect as of the date of this Lease.    Landlord Operating
Expenses shall not include: (a) the costs of an item, service or charge that is
otherwise allocable to a particular tenant; (b) depreciation; (c) interest on
and amortization of debts and ground rent; (d) leasehold improvements made for
tenants of the building; (e) refinancing costs; (f) leasing commissions; (g) the
cost of any unnecessary repair, alteration or replacement which is performed
solely for enhancements to the Building and which would be required to be
capitalized under generally accepted accounting principles; (h) the salary of
any executive or employee of Landlord above the grade of Building Manager; (i)
any cost incurred by Landlord to which Landlord has the right to be reimbursed
through the proceeds of warranties, insurance or a condemnation award, but only
to the extent of such reimbursement; (j) the cost of any service which is
separately billed to tenants and required to be reimbursed to Landlord,
regardless of whether reimbursement is actually made; (k) any expenditures
required to fully complete the construction and improvement of the Project, it
being acknowledged and agreed by the parties that the term ALandlord Operating
Expenses@ shall pertain only to those costs incurred by Landlord in the
maintenance and operation  and administration of the Project once all initial
construction and improvements have been completed; (l) any penalties, fines or
other similar sanctions imposed by any third party or an governmental agency or
body as the result of Landlord=s violation of applicable federal, state or local
laws pertaining to the use, operation and maintenance of the Project; (m)
franchise, income or similar taxes imposed upon or measured by Landlord=s net
income or profits; and (n) advertising, brokerage commissions, Atenant fit-up@
expenses and other costs relating to leasing of other tenanted spaces and (o)
the costs or expenses attributable to any property other than the Project and
(p) in the event Landlord incurs expenses with respect to other properties than
the Project, such expenses shall be reasonably allocated among the properties
and the Project and (q) the costs for or with respect to the mezzanine, retail
and restaurant space and underground parking area.




Any increase in each of the following Operating Expenses shall be capped at a 4%
increase per item per year: management fee, extermination, HVAC contract,
janitorial services, landscaping, elevator contract, window cleaning, security
and porter.




Tenant shall have the right to examine, copy and audit Landlord’s records
establishing Operating Expenses and Taxes for any year for a period of two (2)
years following the date that Tenant receives the statement for such prior year
from Landlord, provided that Tenant shall have the right to audit any lease year
on only one (1) occasion.  Tenant shall give Landlord not less than thirty (30)
days’ prior written notice of its intention to examine and audit such books and
records, and such examination and audit shall take place at such place within
greater Albany as Landlord routinely maintains such books and records.  All
costs of the examination and audit shall be borne by Tenant; provided, however,
that if such examination and audit establishes that the actual Operating Expense
and Taxes for the year in question are less than the amount set forth in the
statement delivered to Tenant by at least five percent (5%), then Landlord shall
refund such overpayment with interest at the Lease Interest Rate.  If, pursuant
to the audit, the payments made for such prior year by Tenant exceed Tenant’s
required payment on account thereof for such year, Landlord shall credit such
amount of overpayment against subsequent obligations of Tenant with respect to
additional rent (or promptly refund such overpayment if Tenant so elects by
written notice to Landlord); but if the payments made by Tenant for such year
are less than Tenant’s required payment as established by the examination and
audit, Tenant shall pay the deficiency to Landlord within thirty (30) days after
the conclusion of the examination and audit.

 8.

All Sums Denominated Additional Rent.  All taxes, charges, costs and expenses
which the Tenant is required to pay or reimburse the Landlord (in whole or in
part) under this Lease, together with all interest and penalties that may accrue
thereon, and all damages, costs and expenses which Landlord may incur by reason
of any default or other failure on Tenant's part to comply with the terms of
this Lease, shall be deemed to be additional rent and, in the event of
non-payment by Tenant, Landlord shall have all the rights and remedies with
respect thereto as the Landlord has for the non-payment of base rent.




 9.

Services Provided by Landlord.  Landlord shall, in addition to any services
provided elsewhere in this Lease at its expense but subject to the same being
included in Operating Expenses furnish or cause to be furnished to Tenant the
following services, utilities, supplies and facilities:




(A)

Access to the Leased Property twenty-four (24) hours a day, seven (7) days a
week;




(B)

Passenger elevator service twenty-four (24) hours a day, seven (7) days a week;




(C)

Heat, ventilation and air conditioning ("HVAC") of common areas, except on legal
holidays, Monday through Friday between the hours of 7:00 A.M. to 6:00 P.M.
(herein "Business Days") and on Saturdays from 7:00 A.M. to 12:00 P.M. and, at
Tenant's additional cost (which shall be billed at Landlord’s actual cost with
no additional markup) at such other times as may be requested so that at all
times during the foregoing hours, the Leased Property shall be comfortable to
Tenant’s employees.  The air conditioning system referred to in this Article
shall be capable of providing 78 degrees F dry bulb and 50 degree% relative
humidity with an outside condition of 88 degrees F dry bulb and 74 degrees F wet
bulb.




(D)

Cleaning maintenance and janitorial services to the Leased Property and the
common areas of the Building and grounds as set forth on Exhibit F attached
hereto.  Tenant shall have the right to contract to clean the Leased Property
itself.  If Tenant shall so elect, Operating Expenses shall exclude the cost of
cleaning other tenant spaces.




(E)

Hot and cold running potable water and water for the fire protection system to
the Building for general office purposes.




(F)

Provision, installation and replacement of light bulbs, tubes and ballasts in
the common area of the Building.




(G)

Vermin extermination and repair and replacement of any item in the Building
damaged by vermin.




(H)

Landlord shall provide electricity to the Leased Property for lights, outlets
and to run the HVAC that serves the Leased Property in an amount no less than 8
watts per square foot.




10.

Certain Prohibitions.




(A)

Ground Lease Prohibited Uses.  The Tenant shall use and occupy the Leased
Property only for the purposes set forth in this Lease and shall have no
authority to change the use of the Leased Property during the period of this
Lease without the specific written consent of Landlord and if Landlord
determines it is necessary, the written consent of the Ground Landlord.  The
parties hereto acknowledge that the foregoing undertaking to observe and comply
with the use restrictions constitute a material part of this Lease and is a
material inducement to the Landlord to enter into this Lease.  The Landlord and
Tenant agree that monetary damages would not be a sufficient remedy for any
breach of the provisions of this paragraph after written notice and opportunity
to cure and that Landlord and the Ground Landlord (which shall be deemed to be a
third party beneficiary hereof) shall be entitled to specific performance and
injunctive and other equitable relief from any such breach.  Such remedies shall
not be deemed to be the exclusive remedies for a breach of the provisions of
this paragraph but shall be in addition to all other remedies in such instances
contained in this Lease or available at law or in equity.  




(B)

Prohibited Uses.  Tenant shall not use or occupy, and shall not permit or suffer
the Leased Property or any part thereof to be used or occupied, for any
business, use or purpose which in any manner:




(1)

is in violation of any present or future laws, rules, regulations or ordinances,
applicable to Tenant or to the Leased Property.  Landlord hereby represents that
the Permitted Use complies with present laws applicable to the Leased Property.




(2)

would violate the Ground Lease or any Certificate of Occupancy, of which Tenant
has prior notice, affecting the Leased Property;




(3)

would make void or voidable any insurance then in force with respect to the
Leased Property or which will make it impossible to obtain fire or any other
insurance on the Leased Property;




(4)

would be likely to cause structural damage to the Building or any part thereof;
or




(5)

would constitute a public or private nuisance.




(6)

would constitute a change from the Permitted Use.







The Tenant shall promptly after the discovery of any such prohibited use take
all necessary steps to discontinue such use or compel its discontinuance.
 Landlord shall not permit or suffer the remainder of the Project outside the
Leased Property to be used or occupied for any business, use or purpose which in
any manner violates the foregoing items 1-6.




(C)

Obstructions.  Tenant shall not obstruct or encumber the common areas,
elevators, or stairways adjacent hereto, nor shall Tenant use such places for
any purposes other than ingress and egress and loading and unloading of
materials to and from the Leased Property.




(D)

Floor Load.  Tenant shall not place, or permit any Subtenant to place, a load
upon any floor of the Leased Property which exceeds 80 lbs. per square foot live
load   If Tenant desires to install equipment the weight for which exceeds such
limit, Tenant shall supply calculations certified by a licensed New York State
engineer to verify the floor load support and Tenant shall pay Landlord for
floor load improvements necessary for the weight of the equipment and any and
all other costs which Landlord may incur by reason of such installation.




11.

Right to Maintain Signs.  Tenant, at Tenant's sole cost, may place and maintain
signs in and about the interior and entrance doors of the Leased Property and as
Tenant shall desire subject however to any sign criteria for the Building
established by Landlord and applicable laws and further to Landlord's prior
written approval which will not be unreasonably withheld.  Tenant shall have the
exclusive option to place its name on the exterior of the Building, at a
location on the Building and of a size, content and design which is at all times
in compliance with applicable law. Tenant shall notify Landlord of the location,
size, content and design of the sign and Landlord shall have the right to
approve the signage which approval shall not be unreasonably withheld. Upon
termination of this Lease, the Tenant shall remove all such signs and restore
the Building to its original condition.  Landlord shall affix Tenant’s name on
the sign directory in the front lobby of the Building and in the elevator lobby
of any multi-tenant floor, at Landlord’s cost.  




12.

Quiet Enjoyment. Tenant, upon payment of all rents reserved and upon the
performance of all the terms and conditions of this Lease, shall, during the
lease term and any extended terms peacefully and quietly enjoy the Leased
Property without any disturbance from Landlord or from any other person claiming
from or through Landlord

 

13.

Repairs and Maintenance.  




(A)

By Landlord.  Landlord shall perform all maintenance and make all repairs,
restoration and replacements to the Building not specifically imposed upon
Tenant by the provisions hereof, the same to be included as Operating Expenses,
subject to and in accordance with the provisions of Section  6, except where the
repair has been made necessary by misuse or neglect by Tenant, in which event
Landlord shall nevertheless make the repair but subject to the provisions of
21(c) and Section 20 Tenant shall pay to Landlord, as Additional Rent,
immediately upon demand, the cost therefor.  Without limiting the generality of
the foregoing sentence or the following, Landlord shall maintain, repair and
replace, as necessary, and keep in good order, safe and clean condition, in
compliance with all laws, rules, regulations and ordinances, and in a manner
befitting a first class office building the same to be included as Operating
Expenses, (1) the plumbing, sprinkler, HVAC and electrical and mechanical lines
and equipment associated therewith, elevators and boilers, broken or damaged
glass and damage by vandals; (2) utility and trunk lines, tanks and transformers
and the interior and exterior structure of the Building, including the roof,
exterior walls, bearing walls, support beams, floor slabs, foundation, support
columns and window frames; (3) the interior walls, ceilings, and floor coverings
(including carpets and tiles) in the common areas of the Building; (4)
improvements to the land, including ditches, shrubbery, landscaping and fencing;
(5) changes at the hall corridor and at the main directory; and (6) the common
Building facilities located within or outside the Building, including the common
entrances, corridors, interior and exterior doors and windows, loading docks,
stairways, lavatory facilities (7) janitorial work for the Leased Property and
the Project, (8) light bulb replacement and (9) maintenance of HVAC equipment.




(B)

By Tenant.  Tenant, at its sole cost and expense, shall maintain, repair and
keep the Leased Property in as good condition and repair as it was at the date
of commencement of this Lease, reasonable use, wear and tear and damage by fire
or other casualty excepted.  Tenant shall provide and pay for all upkeep of the
Leased Property in a manner befitting a first class office including, without
limitation, all general cleaning, subject to Landlord’s obligation under Section
13(A) and 9(D), operable plumbing and lighting fixtures, doors, cabinets,
hardware and all signage within the suite, maintenance, repair and installation
for (i) telephone and data systems and equipment and (ii) all tenant provided
equipment and/or other specialty equipment.  




14.

Compliance With Laws and Regulations.




(A)

Tenant, at Tenant's sole cost and expense, shall comply with all laws, orders,
rules and regulations of any governmental unit, any direction of any public
officer, and any ordinance, order, judgement or decree which shall impose any
duties or obligations concerning Tenant's particular use or occupancy of the
Leased Property, hereinafter the "Legal Requirements".  The Tenant, at its sole
expense, shall obtain all licenses or permits which may be required for the
conduct of its business within the Leased Property, or for the making of
repairs, permitted alterations or improvements, or additions by Tenant.
 Landlord, where necessary and at Tenant's sole cost and expense, agrees to join
with Tenant in applying for all such licenses or permits.




(B)

The Tenant shall comply with any and all requirements of all policies of fire,
public liability and other types of insurance at any time in force with respect
to the Leased Property issued by the Board of Fire Underwriters, or by any other
body exercising similar functions.




(C)

Tenant shall promptly give notice to the Landlord of any notice of violation of
the Legal Requirements received by Tenant.  Subject to the provisions of
subparagraph D below, without diminishing any obligation of the Tenant, if
Tenant shall at any time fail to pay any fine and/or correct with reasonable
promptness any such notice of violation, Landlord, after thirty (30) days' prior
written notice to the Tenant (or sooner if the governmental entity issuing the
notice of violation so requires), may pay such fine and/or correct such
violation and the amount of such fine and the reasonable costs and expenses of
Landlord in correcting such violation shall be paid by the Tenant.  All such
payments, costs and expenses shall be deemed additional rent.




(D)

Tenant shall have the right to contest by appropriate legal action or proceeding
in the name of the Tenant, the validity or application of any such Legal
Requirements and Landlord shall cooperate with Tenant and will execute and
deliver any appropriate papers which may be necessary to permit Tenant to
contest the validity or application thereof, provided that Tenant shall be
solely responsible for all legal work and other professional costs and expenses
incurred in connection therewith.  Notwithstanding any such contest by Tenant,
Tenant shall comply with the Legal Requirements during the pendency of the
action or proceeding; provided, however, that if by the terms of any such Legal
Requirement, compliance therewith pending the prosecution of any proceeding
contesting the validity or application thereof may legally be delayed without
the incurrence of any lien, charge or liability of any kind against the Building
or the real property or Tenant's leasehold interest hereunder and without
subjecting Landlord, Ground Landlord or Tenant to any liability, civil or
criminal, for failure to so comply with the Legal Requirements, Tenant may delay
compliance therewith until the final determination of such proceeding.  In the
event of such a proceeding by Tenant, Landlord shall not be permitted to
exercise its rights pursuant to the provisions of paragraph 14(c) above to pay
any fine and/or correct any such notice of violation until the final
determination of any such proceeding.




15.

Surrender.  At the expiration or earlier termination of the lease term, Tenant
shall surrender the Leased Property in as good condition as it was at the
beginning of the term, reasonable use, wear and tear and damage by fire or other
casualty excepted.  The Tenant shall surrender the Leased Property broom clean,
and shall remove any trade fixtures, furniture, furnishings, and equipment which
were contained in or installed upon the Leased Property.  In the event any such
removal causes damage to the Building's components or Leased Property, Tenant
shall promptly correct the same by restoration to the condition that existed
prior to installation of any such property.  Any of Tenant's property not
removed within fifteen (15) days after written notice given by Landlord to
Tenant shall, at the option of Landlord be deemed abandoned by the Tenant,
become the property of the Landlord.




16.

Alterations and Improvements.




(A)

Landlord's Consent.  Subject to the prior written approval of Landlord not to be
unreasonably withheld, Tenant may from time to time request changes and
non-structural alterations, additions or improvements in or to the Leased
Property.  Tenant shall not make, or cause or permit the making of, any
structural alterations, additions or improvements, including demolition and
rebuilding in or to the Leased Property without obtaining Landlord's prior
consent thereto in each instance. Notwithstanding the foregoing, Tenant shall
have the right to make non-structural alterations to the Leased Property which
do not exceed $50,000 in the aggregate and change the paint and wallpaper in the
Leased Property without Landlord’s consent, provided that Tenant shall give
Landlord prior written notice of its intention to do so, which notice shall
include a detailed statement of the anticipated non-structural alterations
and/or design changes. Plans and Specifications showing the proposed structural
alterations, additions and improvements shall be submitted to Landlord for
approval as part of the application for Landlord's consent along with copies of
any necessary permits.  Landlord shall respond to Tenant’s request for consent
within 15 days after receipt of such request.  Contractors for any such changes
or alterations must be approved by Landlord, which approval shall not be
unreasonably withheld or delayed.  Notwithstanding, if Tenant includes in its
written request a notice that Landlord’s failure to respond within 15 days shall
be deemed an approval, then if Landlord fails to respond to Tenant within said
15 days after receipt of Tenant’s request, the request shall be deemed approved.
 At its sole cost and expense, Tenant shall obtain all required licenses,
temporary and permanent certificates of occupancy and other governmental
approvals in connection with any structural alterations, additions or
improvements.  Tenant shall not make any changes to the exterior common areas of
the Building or the Building systems or systems designated for the Leased
Property.




(B)

Compliance with Laws.  In making, or causing to be made, any alteration,
addition or improvement, Tenant shall comply with all applicable laws,
regulations, ordinances and orders and shall at its sole cost and expense
procure all requisite governmental approvals, authorizations and permits.
 Landlord will, on written request from Tenant, execute any documents necessary
to be signed on its part to obtain any such permits.




(C)

Performance of the Work.  All alterations, additions and improvements to the
Leased Property shall be made in a good and workmanlike manner and shall be
completed promptly.  At all times when any such work is in progress, Tenant
shall, at its sole cost and expense provide and maintain adequate Worker's
Compensation insurance covering all persons employed in connection with the
work, and comprehensive general public liability insurance and builder=s risk
insurance to the extent applicable for the mutual benefit of Ground Landlord,
Landlord, any managing agent and Tenant for the purposes and in the amounts as
Landlord may reasonably require to be maintained.




(D)

Permits.  No alteration or improvement shall be undertaken until the Tenant has
procured and paid for all required permits and authorizations from the
appropriate governmental unit(s).




(E)

Improvements Become Landlord's Property.  As to any alteration or improvement
which Landlord did not, at the time that Landlord approved such alteration or
improvement, require to be removed by Tenant at the expiration or earlier
termination of the Lease Term, the components of such alteration or improvement
shall become the absolute property of Landlord at the expiration or earlier
termination of the Lease without payment of any consideration therefore, unless
Tenant shall elect to remove such alteration or improvement which shall be done
at Tenant’s sole cost and expense and shall repair any damage caused by such
removal.  As to any alteration or improvement which Landlord either did not have
the option to approve prior to the alteration or did not in fact approve
(excepting paint and wallpaper changes), the Tenant shall, at Landlord’s
request, remove at the expiration or earlier termination of the Lease Term, the
components of such alteration or improvement.




(F)

Additional Conditions to Alterations.  Before making final payment with respect
to any permitted work, the Tenant shall deliver to Landlord written waivers of
lien by any architect, engineer, contractor, materialman, laborer or other
persons supplying materials or labor in connection with the improvement or
alteration whereby such person waives any lien upon or against the Leased
Property, or the Building, or the interest of the Landlord therein.




(G)

Removal of Liens.  Tenant shall not permit any mechanic's lien or other similar
lien to be filed against the Leased Property or the Building or against the
Landlord's or Ground Landlord=s interest in the same by reason of any work,
labor, services or material supplied for any alteration or improvement or other
work performed in connection with the Building or the Leased Property.  If any
such lien shall at any time be filed against the Leased Property, Tenant shall,
within thirty (30) days after written notice from Landlord, cause such lien to
be discharged of record, by payment, deposit, bond or court order.  If Tenant
fails to discharge such lien within such thirty (30) day period, then, in
addition to (and not in lieu of) any other right or remedy of the Landlord, the
Landlord may, but shall not be obligated to, discharge such lien either by
payment, deposit, bond, court order or otherwise.  In such event, Landlord shall
be entitled to be reimbursed by Tenant for any payment made to satisfy or
discharge such lien (including, without limitation, legal costs and expenses and
bond premiums) together with interest thereon at the Lease Interest Rate,
computed as to each item from the date of payment by Landlord.  All such sums
shall be construed as additional rent.  Nothing in this paragraph shall be
construed in any way as constituting the consent or request of the Landlord,
express or implied, by inference or otherwise, to any contractor, subcontractor,
laborer or materialman for the performance of any labor or the furnishing of any
materials for any specific improvement, alteration, or repair of or to the
Leased Property, or as giving the Tenant the right, power or authority to
contract for or permit the rendering of any service for the furnishing of any
material without the Landlord's prior written consent as provided above.




17.

Landlord Rights Upon Tenant's Default.




(A)

Definition of Default.  A "default" is defined as follows:




(1)

If an action or proceeding is commenced by or against the Tenant under the
federal bankruptcy laws or any other federal or state insolvency laws, and in
the event of any involuntary action or proceeding the same is not discharged
within thirty (30) days after commencement.




(2)

If any trustee, receiver, or committee for the benefit of creditors is appointed
for Tenant or Tenant's property and in the event the foregoing appointment is
involuntary the same is not discharged within thirty (30) days after
appointment.




(3)

If Tenant fails to pay any rent or additional rent when due and if such failure
is not cured within five (5) business days after written notice by Landlord that
the same is due.




(4)

If this Lease is assigned or the Leased Property or any portion thereof is
sublet, other than in accordance with the terms and conditions of this Lease.




(5)

If Tenant fails to maintain the insurance policy and coverage(s) required herein
and such failure is not cured within five (5) days after written notice by
Landlord.




(6)

If Tenant defaults in the performance of any other term or provision of this
Lease and such default is not cured within thirty (30) days after written notice
of default unless such default shall require longer than 30 days to cure, in
which case, Tenant shall have such longer period not to exceed a total of 120
days, so long as Tenant commences such cure within such 30 days period and
continuously diligently prosecutes such cure.




(B)

Landlord's Remedies on Default.  Upon the occurrence of any default and the
expiration of any applicable cure period, Landlord shall have the right to
declare the lease term to have come to an end, and the Landlord shall have the
following rights and remedies, in addition to (and not in lieu of any other
rights or remedies Landlord may have at law):




(1)

Injunctive Relief.  Enjoin breach by the Tenant of any of the terms and
conditions in this Lease and in such event shall also be entitled to a
preliminary injunction, temporary restraining order, or similar provisional
relief.




(2)

Re-Entry.  To reenter or repossess the Leased Property, either by force,
eviction proceedings, summary proceedings, surrender or otherwise, and to
dispossess and remove the Tenant and other occupants, and their property and
effects.




(3)

Damages.  Landlord may seek monetary damages in any re-entry action or summary
proceeding, or commence a separate action or special proceeding against Tenant
and any other responsible parties, to recover monetary damages accruing by
reason of any default, together with interest, plus all reasonable attorney's
fees, disbursements, court costs and other reasonable expenses incurred in
connection therewith.  Monetary damages shall include, without limitation, base
rent and all additional rents due at the time proceedings are commenced, and for
the remainder of the Term, (or, if applicable rent shortages accruing thereafter
as set forth in subparagraph (C) below), plus all commercially reasonable and
customary costs associated with any reletting of the Leased Property.







(4)

Remedies Not Exclusive.  Mention in this Lease of any particular remedy shall
not preclude Landlord from any other remedy, at law or in equity, it being
agreed that the rights and remedies of Landlord are cumulative.




(C)

Reletting.  In the case of re-entry by the Landlord pursuant to Article 17
subparagraph (B)(2) hereof Landlord may attempt to re-let the Leased Property,
for a term or terms which may, at Landlord's option, be less than or exceed the
period which would otherwise have constituted the balance of the term of this
Lease.  The Landlord may grant concessions in connection with such re-letting.
 Tenant shall also pay Landlord, as liquidated damages, the deficiency between
the rents and additional rents reserved under this Lease and the rents collected
or to be collected on account of the lease or leases of the Leased Property for
the remaining period which would otherwise have constituted the balance of the
term of this Lease.  In computing such damages there shall be added to the
deficiency such expenses as Landlord may reasonably incur in connection with
re-letting.  Any such damages shall be paid from time to time upon demand after
transmittal by Landlord of its calculations of the amount then due.  Landlord,
at Landlord's option may make such alterations, repairs, replacements and/or
decorations in the Leased Property as Landlord, in Landlord's reasonable
judgment, considers advisable and necessary for the purpose of re-letting the
Leased Property.




(D)

Tenant hereby expressly waives any statutory notice of intention to re-enter or
of institution of legal proceedings for purposes of re-entry.  Tenant waives any
and all rights to redeem under Section 761 of the New York Real Property Actions
and Proceedings Law, and under any other present or future law creating any
right of redemption or similar rights in favor of tenants.




18.

Aggrieved Party's Right to Perform Other's Obligations.




(A)

Right to Cure.  If either party defaults, and the default is not timely cured,
after notice, the other party shall have the option to cure such default on the
other's behalf, in which event such defaulting party shall reimburse the
aggrieved party for all sums paid to effect such cure, plus interest at the
Lease Interest Rate calculated from the date of such payment, together with all
reasonable professional fees, costs, and other expenses incurred in connection
therewith.  If payable by Tenant, all such sums shall be deemed additional rent
hereunder.  If payable by Landlord, and provided Tenant’s default did not cause
such default by Landlord, Tenant may offset such amounts on a monthly basis
against rent due hereunder up to a maximum of 15% of each monthly installment of
base rent until such amount is paid in full.




(B)

Notice to Landlord.  Landlord shall in no event be charged with default in any
of its obligations hereunder unless and until Landlord shall have failed to
perform such obligations within thirty (30) days (or such additional time as is
reasonably required but not to exceed 120 days to correct any such default)
after written notice to Landlord by Tenant, specifically describing such
failure.  If Landlord commences and proceeds with due diligence to remedy a
defect or to make any change required under this Lease, it shall not be in
default.




(C)

Notice to Mortgagee.  If the holder of any mortgage covering the Leased Property
shall have given written notice to Tenant of the address to which notices to
such holder are to be sent, Tenant shall give such holder written notice
simultaneously with any notice given to Landlord of any default of Landlord, and
if Landlord fails to cure any default asserted in said notice within the time
provided above, Tenant shall notify such holder in writing of the failure to
cure, and said holder shall have thirty (30) days after receipt of such second
notice to cure such default before Tenant may take any action by reason of such
default.  




(D)

Liability of Mortgagee.  No mortgagee, or its nominee, shall become liable under
the provisions of this Lease unless and until such time as it becomes, and then
only for so long as it remains, the owner of the Landlord's interest in this
Lease, and such liability shall be limited solely to such mortgagee's or
nominee's interest in this Lease.




(E)

Liability of Landlord.  Tenant shall look only to Landlord's estate and interest
in the Leased Property for the satisfaction of Tenant's remedies for the
collection of a judgment (or other judicial process)  regarding the payment of
money by Landlord in the event of any default by Landlord hereunder, and no
other property or assets of Landlord, or its members, partners, or principals
(disclosed or undisclosed) shall be subject to levy, execution or other
enforcement procedure for the satisfaction of Tenant's remedies under or with
respect to this Lease, the relationship of Tenant and Landlord or Tenant's use
and occupancy of the Leased Property.




(F)

Landlord Assignment.  Landlord shall have the right to assign its interest in
this Lease upon written notice to Tenant.  The word "Landlord" as used herein,
means only the owner for the time being of Landlord's interest in this Lease,
and, in the event of any transfer of Landlord's interest in this Lease the
transferor shall cease to be liable, and shall be released from all liability
for the performance or observance of any agreements or conditions on the part of
Landlord to be performed or observed provided that from and after said transfer,
the transferee shall assume and be liable for the performance and observance of
said agreements and conditions.  In addition, the words "Landlord" and "Tenant"
as used in this Lease shall mean every person or party named as Landlord and/or
Tenant in this Lease.  Any notice given as provided in the Lease shall bind all
such parties and it shall have the same force as if given to all of them.




19.

Landlord's Right of Access and Use.




(A)

Upon reasonable advance notice to Tenant and during Tenant's normal business
hours (except in the case of an emergency, in which case access after hours
shall be permitted) Landlord and Landlord's agents, employees, and
representatives may enter upon the Leased Property at all reasonable times, to
inspect it, to perform any work which Landlord elects or is required to
undertake, or to perform any work made necessary by reason of the Tenant's
default under the Lease, and may also exhibit the Leased Property in connection
with efforts to sell, lease, or obtain financing for the Building or in the last
6 months of the Term, in connection with the leasing of the Leased Property.
 Landlord's right of entry shall not be deemed to impose upon Landlord any
obligation or liability for the care, supervision or repair of the Leased
Property other than as expressly provided in this Lease.




(B)

Landlord shall provide Tenant with keys for all door locks providing entry to
the Building.  Tenant shall provide Landlord with keys for all interior lockable
doors within the Building upon request by Landlord.  Tenant shall not change
such locks without Landlord's written consent.

(C)

The making of any repairs which Landlord is required or permitted to make under
this Lease shall not constitute an eviction of Tenant in whole or in part and
the rent reserved shall in no way abate, while such repairs or alterations are
being made, but such repairs shall be made as expeditiously as reasonably
possible, and be conducted so as to minimize any unreasonable interference with
Tenant's business.  Notwithstanding the foregoing, if any interruption,
curtailment, stoppage, or suspension of the services to be provided by Landlord
under this Lease shall occur and which services are not provided by an outside
utility company and continue for more than seventy two (72) consecutive hours
and which renders any part of the Leased Property untenantable, the base rent
and additional rent or a just and proportionate part thereof, according to the
nature and extent to which the Leased Property shall have been so rendered
untenantable, shall be suspended or abated until the premises are rendered
tenantable.  




20.

Damage and Destruction.




(A)

Destruction and Restoration.  




(i)

The Tenant must give the Landlord prompt written notice of fire, accident,
damage or dangerous or defective condition on or about the Leased Premises.  If
any portion of the Project (to include any improvements to the Leased Property,
but excluding Tenant's Owned Property, as defined in Section 13.03), is damaged
by fire, earthquake, flood or other casualty, or by any other cause of any kind
or nature (the "Damaged Property"), provided that there are sufficient insurance
proceeds to  repair or reconstruct said Damaged Property, that said funds are
made available by Landlord=s mortgagee, Landlord shall  promptly after receipt
of such insurance proceeds commence making such repairs so as to restore the
Damaged Property to the condition it was in prior to the damage.  Except as
hereinafter provided in Section 20(A)(iii), this Lease shall not terminate, but
Tenant shall be entitled to a pro rata abatement of annual rent and additional
rent payable during the period commencing on the date of the damage and ending
on the date the Damaged Property is repaired as aforesaid and possession of the
Leased Property  is delivered to Tenant.  The extent of rent abatement shall be
based upon the portion of the Leased Property rendered untenantable, unfit or
inaccessible for use by Tenant for the purposes stated in this Lease during such
period.




(ii)

     Notwithstanding anything contained in  Section 20(A)(i) above  to the
contrary, there shall be no obligation on the part of Landlord to repair the
Damaged Property if, (i) the damage occurred during the last twelve (12) months
of the term of this Lease [unless Tenant, within thirty (30) days after the
damage, exercises its option to renew pursuant to Section 3 hereof.




          

           (iii)            If the Lease term will expire within  12 months from
the date of the damage and Tenant fails to extend the term at set forth in
Section 20(A)(ii) above, or if the conditions obligating Landlord to rebuild as
set forth in Section 20(A)(i) above have otherwise not been satisfied, then
Landlord may terminate this Lease by delivering written notice to  the Tenant
 within forty five (45) days from the date of destruction and the termination
shall be effective 90 days from the date of destruction (the ATermination
Date@).  Upon termination, rent shall be apportioned as of the Termination Date
and all prepaid rent covering a period subsequent to the Termination Date shall
be refunded to Tenant.




(iv)

If Landlord does not exercise its option to terminate hereunder Landlord shall,
with due diligence, repair the Damaged Property, except for Tenant's Owned
Property, as a complete architectural unit of substantially the same usefulness,
design and construction existing immediately prior to the damage.  Tenant shall
be entitled to a pro rata abatement of rent in the manner and to the extent
provided in Section 20(A)(i).




(v)

The word "repair" shall include rebuilding, replacing and restoring the Damaged
Property.  Nothing in this Section shall require Landlord to restore, repair, or
replace any Tenant=s Owned Property.




(vi)

Notwithstanding anything contained herein to the contrary, if Landlord cannot
repair the Damaged Property within 365 days from the date of the damage, either
Tenant or Landlord shall have the right to terminate this Lease.  If Landlord
does not commence said repairs within 180 days from the date of  damage  or if
commenced, Landlord has not  in fact completed such repairs within 365 days
after such damage, then Tenant  may terminate this Lease by written notice to
the Landlord.




(B)

Waiver of Rights Under Statute.  The existence of any present or future law or
statute notwithstanding, Tenant waives all right to quit or surrender the Leased
Property or any part thereof by reason of any casualty to the restoration.  It
is the intention of the Landlord and Tenant that the foregoing is an Aexpress
agreement to the contrary@ as provided in Section 227 of the New York Real
Property Law.




(C)

Condemnation or Taking.  If there shall be a taking of all or a portion of the
Leased Property by federal, state, county, city or other authority for public
use, or under any statute, or by right of eminent domain (a "Taking"), which
results in a termination of the Ground Lease, then this Lease shall terminate as
of the same date of the termination of the Ground Lease and the rent shall be
adjusted as of the date of such termination of this Lease.  




(D)

Partial Taking.  If there shall be a partial Taking of the Leased Property which
shall not result in a termination of the Ground Lease, then Landlord shall, at
its own cost and expense, restore the remaining portion of the Leased Property
as soon as possible and the rent shall be equitably apportioned according to the
space taken; provided, however, that Tenant shall be permitted to terminate this
Lease upon written notice to Landlord within thirty (30) days after the date
upon which the Tenant shall have received notice of the condemnation from
Landlord in the event that, in the exercise of its reasonable judgment, Tenant
determines that, after the Taking, there will not be a sufficient amount of
space left in the Leased Property within which Tenant may reasonably conduct its
intended use of the Leased Property.  If, in the event of a Partial Taking, the
remainder of the Leased Property becomes unavailable for use during the period
of the Landlord's repairs, rent shall abate on and after the date that the
condemning authority takes possession until the date of completion of the
repairs.




(E)

Awards.  All compensation awarded or paid upon such a total or partial Taking of
the Leased Property shall belong to and be the property of the Landlord without
any participation by the Tenant; provided, however, that Tenant shall not be
precluded from prosecuting any claims directly against the condemning authority
for moving expenses or other awards specifically set aside for tenants of the
Building, including amounts for the value of Tenant's fixtures and Tenant's
Leasehold improvements.




21.

Insurance.  




(A)  By Tenant:  Tenant shall carry Commercial General Liability Insurance
written on an occurrence form for the duration of this Lease.  Such insurance
shall cover the Leased Property and the Tenant's contractual obligations as
stipulated in this Lease.  The Commercial General Liability policy shall reflect
the interests of the Landlord, any managing agent and the Ground Landlord under
the Ground Lease as an additional insured.




Such insurance shall be provided in amounts not less than:




Coverage

 

Limits of Liability

   

General Aggregate Limit

$

5,000,000

Products/Completed Operations Aggregate Limit

$

5,000,000

Personal/Advertising Injury Occurrence Limit

$

5,000,000

Each Occurrence Limit

$

5,000,000

Fire Damage (any one fire)

$

   300,000

Medical Expenses (any one person)

$

      5,000




Prior to occupying the Leased Property, Tenant shall provide a Certificate of
Insurance to the Landlord evidencing coverages in compliance with the above
requirements.  The Certificate of Insurance shall provide thirty (30) days
advance written notice (if reasonably available) to the Landlord in the event of
the cancellation, change and/or non-renewal of the coverages certified.  The
Certificate of Insurance shall be renewed and filed with the Landlord annually
for the duration of this Lease.  A copy of the Certificate of Insurance shall be
provided to Landlord upon ten (10) days written notice.




(B)

By Landlord:   Throughout the Initial Term and any renewal term, Landlord shall
for the benefit of itself, its mortgagee and as to general liability coverage,
to the extent applicable, Tenant, obtain or cause to be obtained the following
insurance from responsible, solvent insurance companies authorized to do
business in the State of New York:

(1)

Property Insurance.  Sufficient coverage for the Building, against fire and
casualty loss or damage (including vandalism malicious mischief, and extended
coverage) for full replacement cost thereof.




(2)

Comprehensive General Liability Insurance. With limits of at least $5,000,000
for bodily injury and property damage combined each occurrence.




(3)

Such other insurance coverage as may be required by any mortgagee or ground
lessor of Landlord.




(4)

loss of rent coverage for a period of 12 months.




(C)

Waivers of Subrogation:  Landlord and Tenant each hereby releases the other, its
officers, directors, members, employees and agents, from liability or
responsibility to the other or anyone claiming through or under them by way of
subrogation or otherwise for any loss or damage to property to the extent
covered by valid and collectable insurance with standard extended coverage
endorsement, even if such loss or damage shall have been caused  by the fault or
negligence of the other party, or anyone for whom such party may be responsible.
 However, this release shall apply only to loss or damage actually recovered
from an insurance company.




22.

Rules and Regulations.




(A)

Tenant's Obligation.  Tenant shall abide by and observe the rules and
regulations marked Exhibit G (the "Rules and Regulations") and such other rules
and regulations which are necessary for the safety, security, care and
appearance of the Building or the preservation of good order therein, or for the
operation and maintenance of the Building or equipment therein, provided the
same are in conformity with common practice and usage in similar buildings, are
not inconsistent with the provisions of this Lease and apply to all tenants and
occupants of the Building, and provided further that a copy thereof is received
by Tenant.




(B)

Conflict.  If there is a conflict between or ambiguity created by the provisions
of this Lease and rules and regulations published pursuant to this paragraph the
provisions of this Lease shall control and be binding on the parties hereto.




23.

Assignment and Subletting.

(A)

In General.  Tenant shall have the right to assign or sublet all or a part of
the Leased subject to Landlord=s approval, which approval shall be not be
unreasonably withheld; conditioned or delayed  (and in any event Landlord shall
respond to such request within 15 calendar days) and provided that the use of
the subleased property shall be subject to all of the terms, covenants and
conditions of the Lease and the Ground Lease and subject to the approval of
Landlord’s mortgagee (subject to the provisions of any subordination
non-disturbance and attornment agreement between such mortgagee and Tenant).
 The Tenant shall remain primarily liable for the rent reserved in this Lease
Agreement and the performance of all of its terms and conditions notwithstanding
any such assignment or subletting.  The collection or acceptance of any rent or
additional rent by the Landlord shall not be deemed a waiver of this covenant,
or the acceptance of the assignee, subtenant or occupant as a tenant, or release
of the Tenant from the further performance of the terms and conditions of this
Lease.  Landlord's consent to an assignment or sublease shall not be construed
to relieve Tenant from obtaining Landlord's written consent for any further
assignment or sublease.   It is hereby expressly understood and agreed, however,
that Tenant may assign, sublease or otherwise transfer this Lease, and the term
and estate hereby granted, to any corporation into which Tenant is merged or
with which Tenant is consolidated, or to which all or substantially all of the
assets or ownership interests of Tenant are transferred, or any transaction with
an entity controlling, controlled by or under common control with Tenant, with
notice to Landlord but without the prior written consent of Landlord.




(B)

Instruments of Assignment.  No assignment or subletting shall be valid or
effective until there is delivered to Landlord a duplicate original of the
written instrument of assignment or sublease containing the name and address of
the assignee or subtenant and an express assumption by the assignee or subtenant
of this Lease Agreement and of all of the obligations under this Lease to be
performed by the Tenant.




(C)

Instruments of Subletting.  Any sublease(s) consented to by Landlord must
provide that Tenant (as sublandlord) assigns all rents under the sublease to
Landlord and in the event of default by Tenant hereunder upon written notice
from Landlord all rents under such sublease(s) shall be paid by the subtenants
to Landlord.




24.

Subordination and Attornment.  This Lease shall be subordinate and subject to
all ground and underlying leases and to any first mortgages thereon and to any
first mortgages covering the fee or ground leasehold interest of the project,
and to all renewals, consolidations, amendments, modifications or replacements
thereof; provided, however, that with respect to any existing ground lease,
underlying lease and/or mortgage, simultaneously with the execution of this
Lease and, with respect to any future mortgage or ground or underlying lease, on
or before the effective date thereof, Landlord shall obtain from the mortgagee,
or the lessor under any such lease a written agreement with Tenant in
substantially the form attached hereto and marked Exhibit H.  The agreement
shall be binding on their respective legal representatives, successors and
assigns and shall provide, among other provisions, that so long as this Lease
shall be in full force and effect and the Tenant is not in default hereunder
beyond any applicable notice and grace periods (1) Tenant shall not be joined as
a defendant in any proceeding which may be instituted or to foreclose or enforce
the mortgage or lease; (2) Tenant's possession and use of the project in
accordance with the provisions of this Lease shall not be affected or disturbed
by reason of the subordination to or any modification of or default under the
mortgage or lease; and (3) the  mortgagee or lessor will make available to
Landlord the insurance proceeds payable under policies of insurance required to
be carried by Landlord in Article 21 for the purposes agreed upon in Article 9
If  any such lessor or mortgagee or any successor in interest shall succeed to
the rights of Landlord under this Lease, whether through possession, surrender,
assignment, subletting, judicial or foreclosure action, or delivery of a deed or
otherwise, Tenant will attorn to and recognize such successor-landlord as
Tenant's landlord and the successor-landlord will accept such attornment and
recognize Tenant's rights of possession and use of the Leased Property in
accordance with the provisions of this Lease.  This clause shall be
self-operative and no further instrument of attornment or recognition shall be
required.




25.

Landlord's Exoneration.  The Landlord shall not be liable for injury or damage
to person or property occurring within or about the Leased Property, except to
the extent that the injury or damage is caused by or results directly from the
negligent or intentional acts or omissions of the Landlord, or any of the
Landlord's agents, employees or contractors and such loss, injury or damage is
not covered by an insurance policy with respect to such loss, injury or damage..




26.

Indemnification.




(A)

Indemnification of Landlord by Tenant.




(1)

Basic Provisions.  Subject to the provisions of subparagraph 26(A), the Tenant
shall indemnify the Landlord against all liabilities, expenses, and losses
incurred by the Landlord (including attorneys= fees) as a result of: (1) failure
to perform or observe any term or provision required to be performed or observed
by the Tenant hereunder; (2) any accident, injury, or damage which shall happen
in or about the Leased Property except to the extent caused by the acts or
omissions of Landlord, its employees, agents, licensees or contractors; (3)
Tenant=s failure to comply with any requirements of any governmental authority;
and (4) except with respect to the Work performed by Landlord any mechanic=s
lien, or security agreement, filed against the Leased Property, any equipment
therein, or any material used in the construction or alteration of the Building
or improvements thereon to the extent that the same relates exclusively to work
or materials supplied to the Leased Property at Tenant=s request.




(2)

Liability for Acts of Employees, Etc.  The Tenant=s indemnity obligations as set
forth in subparagraph 26(A)(1) above shall extend to any and all acts or
omissions of the Tenant, as well as the Tenant=s employees, agents, licensees
and contractors.




(3)

Fees and Expenses.  If any action or proceeding shall be instituted in which:
(i) Landlord shall be made a party; and (ii) a claim or cause of action is
asserted against Landlord based upon an act, omission or occurrence as to which
Tenant has a duty of indemnification under subparagraph 26(A)(1) above, Tenant
shall indemnify defend and hold Landlord harmless from all liabilities by reason
thereof.




(4)

Subrogation.  Upon Tenant=s fully assuming and performing its obligations as set
forth in subparagraphs 26(A)(1) through (3) above, the Tenant shall be
subrogated to any rights of the Landlord against any other parties.  The
Landlord shall promptly notify the Tenant of any claim asserted against the
Landlord which Landlord claims to be covered pursuant to subparagraph 26(A)(1)
above and shall promptly deliver to the Tenant the original or a true copy of
any summons or other process, pleading, or notice issued in any suit or other
proceeding to assert or enforce any such claim.  The Tenant shall have the right
and duty to defend any such suit.  If Landlord fails to provide Tenant with the
required notice of any such claim, Tenant shall have no duty to indemnify,
defend or hold Landlord harmless in connection therewith.  After notice to the
Landlord that Tenant is assuming the defense of a covered claim or action,
Tenant will not be liable to the Landlord for any attorneys= fees or other
expenses incurred by the Landlord on or after the date of such notice for
investigation or defense of the covered claim or action.




(5)

Insurance.  The Tenant=s obligation to indemnify the Landlord hereunder shall
only apply to the extent any liability, loss or expense incurred by Landlord
(including attorneys= fees) not covered by insurance maintained by Tenant or by
Landlord.




(B)

Indemnification of Tenant by Landlord.




(1)

Basic Provisions.  Landlord shall indemnify the Tenant against all liabilities,
expenses, and losses incurred by the Tenant (including attorneys= fees) as a
result of: (1) failure to perform or observe any term or provision required to
be performed or observed by the Landlord hereunder; (2) any accident, injury, or
damage which shall happen in or about any portion of the Building other than the
Leased Property (including, without limitation, the common areas), or the land
upon which the Building is located, except to the extent caused by the acts or
omissions of Tenant, its employees, agents, licensees or contractors; (3)
Landlord=s failure to comply with any requirements of any governmental
authority; and (4) any mechanic=s lien, security agreement, mortgage lien,
judgment lien or other encumbrance filed against the Leased Property, any
equipment therein, or any material used in the construction or alteration of the
Building or improvements thereon to the extent that the same is not attributable
to any act, omission or conduct of the Tenant, its employees, agents, licensees
or contractors, or to work or materials supplied to the Leased Property at
Tenant=s request.




(2)

Liability for Acts of Employees, Etc.  The Landlord=s indemnity obligations as
set forth in subparagraph 26(B)(1) above shall extend to any and all acts or
omissions of the Landlord, as well as the Landlord=s employees, agents,
licensees and contractors.




(3)

Fees and Expenses.  If any action or proceeding shall be instituted in which:
(i) Tenant shall be made a party; and (ii) a claim or cause of action is
asserted against Tenant based upon an act, omission or occurrence as to which
Landlord has a duty of indemnification under subparagraph 26(B)(1) above,
Landlord shall indemnify and hold Tenant harmless from all liabilities by reason
thereof.




(4)

Subrogation.  Upon Landlord=s fully assuming and performing its obligations as
set forth in subparagraphs 26(B)(1) through (3) above, the Landlord shall be
subrogated to any rights of the Tenant against any other parties.  The Tenant
shall promptly notify the Landlord of any claim asserted against the Tenant
which Tenant claims to be covered pursuant to subparagraph 26 (B)(1) above and
shall promptly deliver to the Landlord the original or a true copy of any
summons or other process, pleading, or notice issued in any suit or other
proceeding to assert or enforce any such claim.  The Landlord shall have the
right and duty to defend any such suit.  If Tenant fails to provide Landlord
with the required notice of any such claim, Landlord shall have no duty to
indemnify, defend or hold Tenant harmless in connection therewith.  After notice
to the Tenant that Landlord is assuming the defense of a covered claim or
action, Landlord will not be liable to the Tenant for any attorneys= fees or
other expenses incurred by the Tenant on or after the date of such notice for
investigation or defense of the covered claim or action.




(5)

Insurance.  The Landlord=s obligation to indemnify the Tenant hereunder shall
only apply to the extent any liability, loss or expense incurred by Tenant
(including attorneys= fees) is not covered by insurance maintained by Landlord
or by Tenant.  




27.

Notices.  Any notice, consent or request required or permitted under this Lease
Agreement shall be in writing and will be deemed sufficiently given if delivered
personally with receipt or sent by registered or certified mail, return receipt
requested, or by nationally recognized overnight courier service to the
respective parties at the following addresses:




If to Landlord:

Columbia 677 L.L.C.

302 Washington Avenue Extension

Albany, New York 12207

Attention: Joseph R. Nicolla




With a Copy To:

Thomas G. Mazzotta, Esq.

Segel, Goldman, Mazzotta & Siegel, P.C.

9 Washington Square

Albany, New York 12205




If to Tenant:

First Albany Companies Inc.

30 South Pearl Street

Albany, New York 12207




A notice shall be deemed given on the date personally delivered as required by
this paragraph or the date two days after delivered to the care and custody of
the United States Postal Service or the next day after delivering to the custody
of a nationally recognized overnight delivery service and properly addressed and
postage prepaid as required by this paragraph.




28.

Modification and Waivers.




(A)

No Oral Modifications or Discharge.  This Lease Agreement may not be discharged
or terminated, nor may it be changed, modified or supplemented orally, but only
by a document in writing, signed by both Landlord and Tenant.




(B)

No Waiver by Implication; No Oral Waivers.  The failure of either party to seek
redress for any default, or to insist upon the strict performance of any
covenant or condition of this Lease shall not constitute an implied waiver, and
shall not prevent any subsequent act or omission from having all the force and
effect of any original default.  The receipt by Landlord of rent or payment of
rent by Tenant with knowledge of the breach of any covenant of this Lease shall
not be deemed a waiver of such breach.  No provision of this Lease shall be
deemed to have been waived by either party, unless such waiver be in writing
signed by such party.  No payment by Tenant or receipt by Landlord of a lesser
amount than the monthly rent herein stipulated shall be deemed to be other than
on account of the earliest stipulated rent, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as rent
be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord's right to recover the balance of such
rent or pursue any other remedy in this Lease provided.




29.

Memorandum of Lease.  This Lease shall not be recorded.  The parties agree to
file a memorandum of this Lease in the County Clerks Office




30.

Estoppel Certificates.  Each party agrees at any time, and from time to time,
upon not less than ten (10) days prior notice by the other party, to execute,
acknowledge, and deliver to the other party, a statement in writing certifying
that this Lease is unmodified and in full force and effect (or, if there have
been modifications, that the same is in full force and effect as modified and
stating the modifications) stating the dates to which the fixed base rent and
additional rent have been paid, and stating whether or not to the best knowledge
of the signer, there exists any default by the other and, if so, specifying each
such default.  It is the parties intent that any such statement delivered
pursuant hereto may be relied upon by other party and by any mortgagee or
prospective mortgagee of any mortgage affecting the Building or Tenant's
interest in this Lease, and by any subtenant or assignee.  In addition to the
foregoing, Tenant shall execute the estoppel certificate substantially in the
form set forth in Exhibit I attached hereto.




31.

Environmental Waste Matters   







(A) (i)Tenant shall not bring, keep, discharge or release or permit to be
brought, kept, discharged or released, in or from the Leased Property any
Hazardous Materials  except in the ordinary course of Tenant=s business and in
compliance with all applicable federal, state and local laws, regulations or
ordinances.  As used in this Lease, "Hazardous Materials" shall mean any toxic
or hazardous substance, material or waste or any other contaminant or pollutant
which is or becomes regulated by any federal, state or local law, ordinance,
rule or regulation and shall include asbestos and petroleum products and the
terms "Hazardous Substance" and "Hazardous Waste" as defined in the
Comprehensive Environmental Response, Compensations and Liability Act, as
amended, 42 U.S.C. '9601 et. seq. and the Resource Conservation and Recovery Act
("RCRA"), as amended, 42 U.S.C. ' 6901 et. seq.  Any Hazardous Materials shall
be used, kept, stored and disposed of in accordance with all applicable federal,
state and local laws.  Tenant shall comply with all federal, state and local
reporting and disclosure requirements with respect to Hazardous Materials
applicable in its business operations on the Leased  Premises.  Upon the written
request of Landlord, Tenant shall provide periodic written reports of the type
and quantities of any and all Hazardous Materials, waste and contaminants
(whether or not believed by Tenant to be Hazardous Materials) used, stored or
being disposed of by Tenant in or from the Leased Property or the Project.   




(ii)

Should any governmental authority or any third party  demand that a cleanup plan
be prepared  or that a clean-up or other remediation action be undertaken
because of any deposit, spill, discharge, or other release of Hazardous
Substances that occurs during the term of this Lease, at or from the Leased
Property or the Project and which arises as a result of any act or omission of
Tenant at or on the Leased Property or the Project, then Tenant shall, at
Tenant's own expense, prepare and submit any required bonds and other financial
assurances; and Tenant shall carry out all such required cleanup plans or other
remediation action to Landlord=s reasonable satisfaction.




(iii)

Tenant shall promptly provide all information regarding the use, generation,
storage, transportation, or disposal of Hazardous Materials by Tenant that is
requested by Landlord. If Tenant fails to comply with any of its obligations
under this Article within a reasonable time, Landlord may do so; and in such
case, Tenant shall cooperate with Landlord in order to prepare all documents
Landlord deems necessary or appropriate to comply with such obligations.  No
such action by Landlord and no attempt made by Landlord to mitigate damages
under any applicable law shall constitute a waiver of any of Tenant's
obligations under this Article.




(B)

Landlord represents and warrants that, to its actual knowledge (a) neither
Landlord nor any third party has caused or permitted any activity to take place
on, in or under the Leased Property or the Project which has generated,
manufactured, treated, stored, handled, disposed, produced or processed any
Hazardous Materials except in compliance with all applicable federal, state and
local laws, regulations or ordinances, and has not caused nor permitted and has
no knowledge of any release, discharge or disposal of any Hazardous Materials
on, in or under the Leased Property or the Project; (b) Landlord is in
compliance with all federal, state and local requirements relating to protection
of health or the environment in connection with its ownership or use of the
Leased Property or the Project; (c) Landlord knows of no action brought by or
threatened by any governmental agency against Landlord or any previous or prior
tenant of Landlord to enforce any law, regulation or ordinance relating to
protection of health or the environment or any litigation brought or threatened,
or any settlements reached by any person(s) or group(s) alleging Hazardous
Materials on or arising from any activity conducted on the Leased Property; and
(d) there are no underground storage tanks located on or under the Leased
Property.




(C)

Anything in this Lease to the contrary notwithstanding, Tenant will indemnify,
defend and hold Landlord, Landlord's lender, the manager of the Building and
their respective constituent members, employees and agents harmless from and
against any and all liabilities, claims, damages, penalties, expenditures, loss,
demands, defenses, judgements, suits, actions, proceedings, or charges,
including but not limited to, all reasonable costs of legal and expert fees and
disbursements and of investigations, monitoring, legal representations, remedial
response, removal, restoration or permit acquisitions, which may be required,
undertaken, offered, paid, awarded or otherwise incurred as a result of  any
Hazardous Materials existing on, in or under the Leased Property or the Project,
arising from the acts or omissions of the Tenant or any of its employees,
agents, licensees, invitees or contractor’s activities on or about the Leased
Property.




(D)   Anything in this Lease to the contrary notwithstanding and except to the
extent arising from acts or omissions of the Tenant or any of its employees,
agents, licensees, invitees or contractors, Landlord will indemnify, defend and
hold Tenant and its  members, officers, employees and agents  harmless from and
against any and all liabilities, claims, damages, penalties, expenditures, loss
demands, defenses, judgements, suits, actions, proceedings, or charges
including, but not limited to, all reasonable costs of legal and expert fees and
disbursements and of  investigations, monitoring, legal representations,
remedial response, removal, restoration or permit acquisition, which may be
required, undertaken, offered, paid, awarded or otherwise incurred as a result
of any Hazardous Materials existing on, in or under the Leased Property or the
Project.

(E)   The obligations and liabilities under this Article shall survive the
expiration or termination of this Lease.




32.

Right of First Offer.  Subject to the terms and conditions of this Section 32,
and subject to the expansion provisions contained in the original leases
executed by Landlord as part of Landlord’s initial lease-up of the Building,
Tenant shall have a "Right of First Offer" to lease any space in the Building
(the “ROFO Space”) for a term which shall be coterminous with the Term then in
effect provided that if the ROFO Space is offered within the last two (2) years
of the term, Tenant shall exercise its option to renew simultaneously with the
exercise of the Right of First Offer.  In such event, if Tenant withdraws its
Tenant Renewal Notice set forth in Section 4(E) hereof such that the option to
renew is cancelled, Tenant will automatically be deemed to have waived its
rights with respect to the ROFO Space.  Landlord will notify Tenant of its plans
to market any portion of the ROFO Space for lease to any unrelated third party.
 Landlord's notice shall specify the size and location of the ROFO Space that it
plans to market, Landlord’s estimate of the Fair Market Rental Value (as defined
in Section 4E) for such ROFO Space, the date of availability of such ROFO Space
and all other material terms and conditions which will apply to such ROFO Space.
 Tenant will notify Landlord within ten (10) business days of Landlord's notice
if Tenant wishes to lease such ROFO Space from Landlord on the terms and
conditions so specified and otherwise on substantially the same terms and
conditions as contained in this Lease.  If Tenant notifies Landlord that it
wishes to lease the ROFO Space, Landlord and Tenant shall execute an amendment
to this Lease incorporating the ROFO Space into the Premises upon the terms
contained in Landlord's notice within ten (10) business days.  If Tenant fails
to notify Landlord within said ten (10) business day period that Tenant intends
to lease such ROFO Space, Tenant shall be deemed to have waived its rights with
respect to the ROFO Space and Landlord shall be entitled to lease all or any
portion of such ROFO Space to any third party or parties at a net effective
rental rate no less than ninety-five percent (95%) of the rental offered to
Tenant, and otherwise on substantially the same terms as contained in Landlord’s
notice to Tenant.  Upon the expiration or earlier termination of the term
(including extension terms, if any) of any lease for any portion of the ROFO
Space entered into by Landlord pursuant to the immediately prior sentence, and
the surrender of possession of the ROFO Space to Landlord, Tenant shall again
have a Right of First Offer to lease such ROFO Space subject to all of the other
terms and conditions of this Section 32

33.

Parking.  During the Term of the Lease, Tenant shall also rent from Landlord
5parking spaces in the parking area which will be located below the Building.
 The rent for the parking spaces shall be $165.00 per month per space for a
total payment of $9,900.00 per year.  (“Parking Rent”).  The Parking Rent shall
be paid on a monthly basis of $165.00 per space per month (in advance) in
accordance with Section 4 of this Lease.  During any renewal term, the Parking
Rent shall be determined in accordance with Section 4(E) of this Lease. Subject
to availability, Tenant shall have the right to rent additional parking spaces
on a monthly basis at a rental of $165.00 per month per space.  In the event
Tenant desires to terminate its rental of some or all of the parking spaces,
Tenant shall provide one full month’s prior written notice to Landlord and upon
the last day of said month the lease of the applicable parking space(s) shall
terminate.

34.

Construction and Miscellaneous.




(A)

Governing Law.  This Lease shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (excluding conflict of law
provisions).




(B)

Grammatical Usage.  In construing this Lease, feminine or neuter pronouns shall
be substituted for those masculine in form, and vice versa, and plural terms
shall be substituted for singular and singular for plural, in any place in which
the context so requires.




(C)

Terms Inclusive.  The term "Landlord" and "Tenant" shall include the parties
named in this Lease, their legal successors in interest, and all permitted
assigns.




(D)

Captions.  Captions are inserted in the Lease only as a matter of convenience
and for reference and in no way define, limit or describe the scope of intent of
this Lease or in any way affect this Lease.




(E)

Severability.  If any term or provision of this Lease shall, to any extent, be
declared to be invalid or unenforceable, the remainder of this Lease shall not
be affected thereby and the balance of the terms and provisions of this Lease
shall be valid and enforceable to the fullest extent permitted by Law.




(F)

Counterparts.  This Lease may be executed in several counterparts, and any
signed counterpart shall constitute a legal original for all purposes.  Any such
counterparts may be introduced into evidence in any action or proceeding without
having to produce the others.




(G)

Tenant Financial Statement.  Upon the written request of lender, Tenant agrees
to provide directly to the lender (a) within 90 days after the end of each
fiscal year, consolidated statements of Tenant's income and cash flow and its
consolidated balance sheet as of the end of such fiscal year audited by a
certified public accountant or chartered accountant acceptable to Landlord=s
lender and (b) within 90 days after the end of each fiscal year, the annual
report showing consolidated statements of income and cash flow and a consolidate
balance.  Said financial statements shall be kept confidential by the Landlord.
 Notwithstanding, this paragraph does not apply provided the Tenant is a
publicly traded company/




(H)

Further Action.  The parties shall execute and deliver all documents, provide
all information and take or forbear from all such action as may be necessary or
appropriate to achieve the purpose of this Agreement.




(I)

Exclusive Agreement.  This Lease constitutes the entire agreement between the
parties pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.  No covenant, representation
or condition not expressed in this Lease shall affect, or be deemed to
interpret, change or restrict the express provisions hereof.




(J)

Trial by Jury.  It is mutually agreed between the Landlord and the Tenant that
each of them shall, and hereby does, waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties against the other on
any matters whatsoever arising out of, or in any way connected with, this Lease,
the Tenant's use or occupancy of the Leased Property, and any claim of injury or
damage related to any of the same.




(K)

Amendment or Termination.  Except as otherwise provided herein, this Lease may
be modified or amended only with the prior written approval of both parties, and
it may not be discharged or terminated except in writing.




(L)

Authorizations and Representations.  Each party hereby severally represents that
it has been duly authorized to execute, deliver and perform this Lease through
its members, officers or agents signing on its behalf and affixing any
appropriate seal hereto.




(M)

Reserved.




(N)

Lease Interest Rate.  Whenever this Lease refers to Ainterest@ whether by
payment from Landlord to Tenant, or Tenant to Landlord, or by deduction or
addition to rent, the same shall be computed at a rate equal to the APrime Rate@
(as defined herein) plus four percent (4%).  If, however, payment of interest at
such rate by Landlord or Tenant, as the case may be, should be unlawful (i.e.,
violative of the usury statutes or otherwise), the Ainterest@ shall, as against
such party, be computed at the maximum lawful rate payable by such party.
 APrime Rate@ shall mean the highest APrime Rate@ as published in The Wall
Street Journal.  The foregoing Ainterest@ shall be called in this Lease the
ALease Interest Rate@.




(O)

No Construction Against the Preparer of the Sublease.  This Lease has been
prepared by Landlord and its professional advisors and reviewed by Tenant and
its professional advisors.  Landlord, Tenant, and their separate advisors
believe that this Lease is the product of all of their efforts, that it
expresses their agreement, and that it should not be interpreted in favor of
either Landlord or Tenant or against either Landlord or Tenant merely because of
their efforts in preparing it.




(P)

Acceptance of Sums Due Hereunder.  Landlord is entitled to accept, receive and
cash or deposit any payment made by Tenant on account of this Lease in any
amount whatsoever and apply the same at Landlord=s option to any obligation of
Tenant under this Lease and the same shall not constitute payment of any amount
owed except that to which Landlord has applied the same.  




35.

Broker.  The parties mutually represent and warrant to each other that CB
Richard Ellis is the exclusive broker in connection with this transaction and
that neither party knows of any other broker who has claimed or may have a right
to claim a commission in connection with this transaction.  Tenant shall defend,
indemnify and save harmless Landlord from and against any claim which may be
asserted against Landlord by any broker, except CB Richard Ellis, if the claim
(a) is made in connection with this transaction and (b) Tenant employed or made
use of or was responsible for the claiming broker.  Tenant shall reimburse
Landlord for reasonable expenses, losses, costs and damages (including
reasonable attorneys= fees and court costs if Tenant fails or refuses to defend,
as herein required) incurred by Landlord in connection with such claims.
 Landlord shall indemnify and save harmless Tenant from and against any claim
which may be asserted against Tenant by any broker if the claim (a) is made in
connection with this transaction and (b) arises out of dealings between Landlord
and any claiming broker.  Landlord shall reimburse Tenant for reasonable
expenses, losses, costs and damages (including reasonable attorney=s fees and
court costs if Landlord fails or refused to defend as herein required) incurred
by Tenant in connection with such claims.  This Article shall survive the
expiration or earlier termination of this Lease.




36.

Force Majeure  The words "Force Majeure" shall mean any delay due to strikes,
lockouts or other labor or industrial disturbance; civil disturbance; future
order of any government, court or regulatory body claiming jurisdiction; act of
the public enemy; war, riot, sabotage, blockage or embargo; inability to secure
materials or their reasonable substitutes, supplies or their reasonable
substitutes, or labor through ordinary sources by reason of shortages or
priority or similar regulation or order of any government or regulatory body;
lightning, earthquake, fire, storm, hurricane, tornado, flood, washout or
explosion, or act or omission of one party hereto which prevents the party
claiming delay from complying, or which materially and adversely interferes with
the claiming party's ability to comply with an obligation under this Lease on
its part to be performed.  Any time limits required to be met by either party
hereunder, whether specifically made subject to Force Majeure, shall, unless
specifically stated to the contrary elsewhere in this Lease, be automatically
extended by the number of days by which any performance called for is delayed
due to Force Majeure.










[remainder of page left blank intentionally]

#

Final Lease 8.07.03




IN WITNESS WHEREOF, the parties have executed this Sublease Agreement as of the
date first above written.




LANDLORD:




COLUMBIA 677, L.L.C.

  

By:

/S/JOSEPH R. NICOLLA

 

Name:

Joseph R. Nicolla

 

Title:

     

TENANT:




FIRST ALBANY COMPANIES INC.

  

By:

/S/STEVEN R. JENKINS

 

Name:




 

Title:










STATE OF NEW YORK

)

)SS.:

COUNTY OF  ALBANY

)




On the 8th day of August in the year 2003 before me, the undersigned, personally
appeared

JOSEPH R. NICOLLA, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.




/s/ANNETTE M. HARRIS

Notary Public, State of New York

Qualified in Albany County

No. 4971040

Commission expires August 20, 2006

STATE OF NEW YORK

)

)SS.:

COUNTY OF   ALBANY

)




On the 12TH day of August  in the year 2003 before me, the undersigned,
personally appeared

STEVEN R. JENKINS, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.







/s/LENORE AHLQUIST

Notary Public, State of New York

Qualified in Saratoga County

No. 01AH4081405

Commission expires June 30, 2007

#

Final Lease 8.07.03




EXHIBIT A




SITE PLAN

Final Lease 8.07.03




EXHIBIT B




GROUND LEASE

Final Lease 8.07.03




EXHIBIT C




LEASED PROPERTY

Final Lease 8.07.03




EXHIBIT D




TEST FIT PLANS AND DESIGN CRITERIA




Final Lease 8.07.03




EXHIBIT E




BUILDING PLANS

EXHIBIT F




MAINTENANCE SERVICES




I.

Work, Labor, Services, Materials and Equipment Scope of Work:




SPECIFICATIONS:

(D) daily     (W) weekly   (2W) twice weekly   (M) monthly   (2M) twice monthly

(Q) quarterly    (A) annually    (2A) twice annually




1.

ENTRANCES AND VESTIBULES

1.

Spot clean entrance glass to remove fingerprints and smudges (D)

2.

Wash entrance door glass (D)

3.

Sweep (D)

4.

Damp mop to remove spills and tracking (D)

5.

Low and high dust (2W)

6.

Dust all horizontal surfaces (D)

7.

Vacuum walk-off mats (D)

8.

Clean metal on doors inside and out (W)




2.

LOBBY

1.

Empty waste receptacles and replace liners (D)

2.

Remove trash to designated area (D)

3.

Spot clean inside and outside of soiled waste receptacles (M)

4.

Dust desks(if cleaned off), tables, file cabinets and other level surfaces in
reception area (D)

5.

Dust file cabinets, cabinet fronts, wrought iron trim and windowsills (D)

6.

Wash fingerprints from desk tops - reception area (as long as items are removed
by tenant from desk tops)(D)

7.

Dust, wipe and damp all telephones, including ear and mouthpiece (W)

8.

Spot clean doors, door frames and light switches to remove fingerprints

and smudges (D)

9.

Clean and disinfect water coolers (D)

10.

Dust all venetian blinds (M)

11.

Vacuum upholstered furniture (M)

12.

Dust all surfaces above normal reach including sill, ledges, moldings,

shelves, door frames, pictures and vents - normal office height to nine

feet (M)

13.

Spot clean partition glass (D)

14.

Thorough cleaning of partition glass (W)

15.

Spot clean office door glass (D)

16.

Wash office door glass - if applicable (W)

17.

Dust all table legs and rungs, baseboards, ledges, moldings and other low

reach areas (W)

18.

Dust air vents (M)

3.

LUNCH ROOM - if applicable

1.

Empty waste receptacles and replace liners (D)

2.

Spot clean outside of waste receptacles (W)

3.

Dust all reachable horizontal surfaces (D)

4.

Damp wipe table tops thoroughly (D)

5.

Wash chair seats and backs to remove spills and stains (W)

6.

Dust all surfaces above normal reach including sills, ledges, moldings,

shelves, door frames, pictures and vents (M)

7.

Dust all table legs and rung, baseboards, ledges, moldings and other low

reach areas (M)

8.

Damp wipe sink and counter tops (D)

9.

Polish all stainless steel or chrome (D)

10.

Damp mop tiled floors to remove spills and tracking (D)




4.

LAVATORIES (Restrooms)

1.

Replenish toilet tissue, hand soaps and towels  (D)

2.

Empty waste receptacles and replace lines (D)

3.

Disinfect toilets, bowls (exterior and interior), seats, urinals, wash basins

and dispensers (D)

4.

Damp wipe or spot clean mirrors (D)

5.

Maintain horizontal surfaces and vents to keep dust free (D)

6.

Damp wipe or spot clean partitions, walls, doors, door frames and light

switches to remove smudges and fingerprints (D)

7.

Polish all stainless steel or chrome fixtures (D)

8.

Mop entire floor using a disinfectant solution(D)

9.

Wash ceramic tiled walls (M)

10.

Machine scrub and rinse floor (Q)

A.

Clean partitions (M)

11.

Clean air vents (M)




1.

STAIRWAYS (NON CARPETED)

1.

Sweep stairs and landings (D)

2.

Dust hand rails (W)

3.

Damp wipe hand rails (2M)

4.

Damp mop stairs and landings (D)

5.

High dust/low dust (2W)




2.

FLOOR CARE - VINYL TILE SURFACES

1.

Remove dust from floor using a chemically treated dust mop head (D)

2.

Damp mop floor to remove spills or tracking (D)

3.

Strip and wax 2 times per year




3.

FLOOR CARE - CERAMIC TILE FLOOR SURFACES (RESTROOMS)

1.

Sweep floors thoroughly (D)

2.

Damp mop floors using a disinfectant solutions (D)

3.

Machine scrub and rinse floors using a disinfectant solution (Q)




4.

FLOOR CARE - CARPETED SURFACES

1.

Full vacuuming (D)

2.

Edge vacuuming (W)

3.

Spot clean carpeting (D)

4.

Shampoo corridors and traffic aisles 2x year.




I.

PAPER PRODUCTS - Paper supplies - jumbo toilet tissue, 8" roll paper towels,
plastic trash liners, and hand soap will be provided by LANDLORD with no extra
charge. Feminine products, toilet seat covers, and paper towels for kitchens
with be TENANT responsibility.




5.

CLEANING CHEMICALS - Will be provided by the janitorial service.




6.

CLEANING EQUIPMENT - Will be provided by the janitorial service.




7.

RECYCLING PROGRAMS - Will be the responsibility of the TENANT, for the cost, set
up, scheduling, and over seeing.




8.

DUMPSTERS - Trash & cardboard containers will be furnished by the LANDLORD.




9.

WINDOWS - Exterior window to be cleaned semi-annually (2A).  Interior windows to
be cleaned annually (A).










Final Lease 8.07.03




EXHIBIT G




RULES AND REGULATIONS







1.

Sidewalks, doorways, vestibules, halls, stairways, elevator lobbies, elevator,
janitorial and electric closets, and other similar common areas of the Building
may not be used for the storage of materials or disposal of trash, obstructed by
any tenant, or used by any tenant for any purpose other than movement about the
Building.




1.

Plumbing fixtures may be used only for the purposes for which they are designed,
and no sweepings, rubbish, rags or other unsuitable materials may be disposed in
them.




2.

Movement in or out of the Building of furniture, office equipment or any other
bulky or heavy materials is restricted to hours reasonably designated by
Landlord.  Landlord will determine the method and routing of the movement of
such items to ensure the safety of persons and property, and Tenant will be
responsible for all associated costs and expenses.  Reasonable prior notice of
intent to move such items must be given to Landlord.

 

3.

Delivery vehicles are permitted only in areas designated by Landlord for
deliveries to the Building.  No carts or dollies are allowed through the main
entrances of the Building or on passenger elevators without the prior consent of
the Landlord which may be oral.  Use of such equipment on the freight elevators
is acceptable.




4.

Landlord must approve the proposed weight and location of any safes and heavy
furniture and equipment, which must in all cases stand on supporting devices
approved by Landlord in order to distribute the weight.




5.

Corridor doors that lead to common areas of the Building (other than doors
opening into the elevator lobby on floors leased entirely to a tenant) must be
kept closed at all times.




6.

Each tenant must cooperate with Landlord to keep its leased premises neat and
clean.  




7.

The disposal of trash or storage of materials is prohibited in all common areas
of the Building.




8.

No birds, fish, or other animals may be brought into or kept in, on, or about
the Building (except for seeing-eye dogs).  A fish aquarium is acceptable to
Landlord.




9.

[INTENTIONALLY DELETED PRIOR TO EXECUTION]




10.

Each tenant will comply with all security procedures during business hour, after
hours and on weekends.  Landlord will give each tenant prior notice of the
security procedures.




11.

[INTENTIONALLY DELETED PRIOR TO EXECUTION]




12.

No flammable or explosive fluids or materials may be kept or used within the
Building except in areas approved by Landlord and each tenant must comply with
all applicable building and fire codes.

13.




Final Lease 8.07.03







14.

No machinery of any kind other than normal office equipment may be operated by
any tenant in its premises without the prior written consent of the Landlord.




15.

Canvassing, peddling, soliciting and distribution of hand bills in the Building
or in the parking areas is prohibited.  Tenants will notify Landlord if such
activities occur.




16.

Landlord=s prior approval is required for access to Building mechanical,
telephone or electrical rooms.  Tenants will be responsible for contacting
Landlord in advance for clearance of tenant=s contractors.




17.

Smoking is not permitted anywhere in the Building or at either main entrances to
Building.  Landlord will provide a designated smoking area for use by the
Tenants of the Building.




18.

Tenant may not install, leave or store equipment, supplies, furniture or trash
outside its premises.




19.

Each tenant shall provide Landlord with names and telephone numbers of
individuals who should be contacted in an emergency.




20.

Tenants must comply with the Building=s life safety program established by
Landlord, including without limitation, fire drills, training programs, and fire
warden staffing procedures, and must use reasonable efforts to cause all tenant
employees, invitees, and guests to comply with such program.  Landlord shall
give Tenant reasonable advanced notice for fire drills.




21.

If a tenant requires  telephonic, annunciator, or other communication service,
Landlord will direct the electricians where and how wires are to be introduced
and placed, and none may be introduced or placed except as Landlord may approve.
 Electrical current may not be used for space heaters, cooking or heating
devices or similar apparatus without the Landlord=s prior written permission.
 Landlord permits microwave ovens.




22.

Nothing may be swept or thrown into corridors, halls, elevator shafts or
stairways.




23.

No portion of any tenant=s premises may be used or occupied as sleeping or
lodging quarters, nor may personnel occupancy loads exceed one (1) persons per
100 gross square foot.




24.

Tenant must refer all contractor=s, contractor=s representatives, and
installation technicians tendering any service to them to Landlord for
Landlord=s supervision, approval and control before the performance of any
contractual services.  This provision applies to all work performed in the
Building, including without limitation, installation of telephones, telegraph
equipment, electrical devices and attachments, and installations affecting
floors, walls, woodwork, trim, windows, ceilings, equipment, or any other
portions of the Building.




25.

All communications to Landlord in connection with these rules shall be addressed
to Landlord=s property manager, and any approvals required of Landlord under
these rules shall be obtained from or through Landlord=s property manager.




26.

Landlord reserves the right to reasonably change, amend or otherwise revise the
Building Standard Rules and Regulations in writing as Landlord deems necessary
which shall not adversely effect the Tenant.




EXHIBIT H




SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE

AGREEMENT







THIS SUBORDINATION, NON-DISTURBANCE, ESTOPPEL AND ATTORNMENT AGREEMENT (this
“Agreement”) is entered into as of                         , _____ (the
"Effective Date”), between[______________] a bank organized and existing under
and by virtue of the laws of ____________________________, whose address is
________________________________ ________________(“Mortgagee), and
                         

  

, a                          , whose address is         



                               

 (“Tenant”), with reference to the following facts:






A.                              

 

, a               



       

, whose address is                      (“Landlord”), owns the fee interest in
real property located at 677 Broadway, Albany, New York (such real property,
including all buildings, improvements, structures and fixtures located thereon,
“Landlord Premises”).






B.  To secure the Loan, Landlord has encumbered Landlord’s Premises by entering
into that certain mortgage,  dated  



, in favor of Mortgagee (as amended, increased, renewed, extended, spread,
consolidated, restated, or otherwise changed from time to time, the “Mortgage”)
[to be] recorded in the Clerk's Office of the County of     



   

, State of New York (the “Land Records”).






C.  Pursuant to a Lease dated as of                              ,
               , as amended on

                         ,            and                             ,
          (the “Lease”), Landlord demised to Tenant a portion of Landlord’s
Premises consisting of the top three floors and a portion of the next contiguous
floor, as more fully described in the Lease.




D.  Tenant and Mortgagee desire to agree upon the relative priorities of their
interests in Landlord’s Premises and their rights and obligations if certain
events occur.




NOW, THEREFORE, for good and sufficient consideration, Tenant and Mortgagee
agree:




1.

Definitions:  The following terms shall have the following meanings for purposes
of this Agreement.




1.1

Construction-Related Obligation.  A “Construction-Related Obligation” means any
obligation of Landlord under the Lease to make, pay for, or reimburse Tenant for
any alterations, demolition or other improvements or work at Landlord’s
Premises, including Tenant’s Premises.  “Construction-Related Obligations” shall
not include (a) reconstruction or repair following fire, casualty or
condemnation; or (b) day-to-day maintenance and repairs.




1.2

Foreclosure Event.  A “Foreclosure Event” means (a) foreclosure under the
Mortgage; (b) any other exercise by Mortgagee of rights and remedies (whether
under the Mortgage or under applicable law, including bankruptcy law) as holder
of the Loan and/or the Mortgage, as a result of which Successor Landlord becomes
owner of Landlord’s Premises; or (c) delivery by Landlord to Mortgagee (or its
designee or nominee) of a deed or other conveyance of Landlord’s interest in
Landlord’s Premises in lieu of any of the foregoing.




1.3

Former Landlord.  A “Former Landlord” means Landlord and any other party that
was landlord under the Lease at any time before the occurrence of any attornment
under this Agreement.




1.4

Offset Right.  An “Offset Right” means any right or alleged right of Tenant to
any offset, defense (other than one arising from actual payment and performance,
which payment and performance would bind a Successor Landlord pursuant to this
Agreement), claim, counterclaim, reduction, deduction, or abatement against
Tenant’s payment of Rent or performance of Tenant’s other obligations under the
Lease, arising (whether under the Lease or other applicable law) from Landlord’s
breach or default under the Lease.




1.5

Rent.  The “Rent” means any fixed rent, base rent or additional rent under the
Lease.




1.6

Successor Landlord.  A “Successor Landlord” means any party that becomes owner
of Landlord’s Premises as the result of a Foreclosure Event.




1.7

Termination Right.  A “Termination Right” means any right of Tenant to cancel or
terminate the Lease or to claim a partial or total eviction arising (whether
under the Lease or under applicable law) from Landlord’s breach or default under
the Lease.




2.

Subordination.




Subject to the terms and conditions of this Agreement, the Lease shall be, and
shall at all times remain, subject and subordinate to the Mortgage, the lien
imposed by the Mortgage, and all advances made under the Mortgage.




3.

Non-disturbance, Recognition and Attornment.




3.1

No Exercise of Mortgage Remedies Against Tenant.  So long as the Lease has not
been terminated on account of Tenant’s default that has continued beyond
applicable cure periods (an “Event of Default”), Mortgagee shall not name or
join Tenant as a defendant in any exercise of Mortgagee’s rights and remedies
arising upon a default under the Mortgage unless applicable law requires Tenant
to be made a party thereto as a condition to proceeding against Landlord or
prosecuting such rights and remedies.  In the latter case, Mortgagee may join
Tenant as a defendant in such action only for such purpose and not to terminate
the Lease or otherwise adversely affect Tenant’s rights under the Lease or this
Agreement in such action.




3.2

Non-disturbance and Attornment.  If the Lease has not been terminated on account
of an Event of Default by Tenant, then, when Successor Landlord takes title to
Landlord’s Premises: (a) Successor Landlord shall not terminate or disturb
Tenant’s possession of Tenant’s Premises under the Lease, except in accordance
with the terms of the Lease and this Agreement; (b) Successor Landlord shall be
bound to Tenant under all the terms and conditions of the Lease (except as
provided in this Agreement); (c) Tenant shall recognize and attorn to Successor
Landlord as Tenant’s direct landlord under the Lease as affected by this
Agreement; and (d) the Lease shall continue in full force and effect as a direct
lease, in accordance with its terms (except as provided in this Agreement),
between Successor Landlord and Tenant.




3.3

Further Documentation.  The provisions of this Article shall be effective and
shelf-operative without any need for Successor Landlord or Tenant to execute any
further documents.  Tenant and Successor Landlord shall, however, confirm the
provisions of this Article in writing upon request by either of them.




4.

Protection of Successor Landlord.  Notwithstanding anything to the contrary in
the Lease or the Mortgage, Successor Landlord shall not be liable or bound by
any of the following matters:




4.1

Claims Against Former Landlord.  Any Offset Right that Tenant may have against
any Former Landlord, other than Tenant’s rights under Section 18(A) of the
Lease, relating to any event or occurrence before the date of attornment,
including any claim for damages of any kind whatsoever as the result of any
breach by Former Landlord that occurred before the date of attornment.  (The
foregoing shall not limit either (a) Tenant’s right to exercise against
Successor Landlord any Offset Right otherwise available to Tenant because of
events occurring after the date of attornment or (b) Successor Landlord’s
obligation to correct any conditions that existed as of the date of attornment
and violate Successor Landlord’s obligations as landlord under the Lease.)




4.2

Prepayments.  Any payment of Rent that Tenant may have made to Former Landlord
more than thirty days before the date such Rent was first due and payable under
the Lease with respect to any period after the date of attornment other than,
and only to the extent that, the Lease expressly required such a prepayment.




4.3

Payment: Security Deposit.  Any obligation (a) to pay Tenant any sum(s) that any
Former Landlord owed to Tenant or (b) with respect to any security deposited
with Former Landlord, unless such security was actually delivered to Mortgagee.
 This paragraph is not intended to apply to Landlord’s obligation to make any
payment that constitutes a Construction-Related Obligation.




4.4

Modification, Amendment or Waiver.  Any modification or amendment of the Lease,
or any waiver of any terms of the Lease, made without Mortgagee’s written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.




4.5

Construction-Related Obligations.  Any Construction-Related Obligations of
Former Landlord except for Landlord’s obligation to perform the Base Building
Work and the Tenant’s Work pursuant to Section 2 of the Lease.




5.

Exculpation of Successor Landlord.  




Notwithstanding anything to the contrary in this Agreement or the Lease, upon
any attornment pursuant to this Agreement the Lease shall be deemed to have been
automatically amended to provide that Successor Landlord’s obligations and
liability under the Lease shall never extend beyond Successor Landlord’s (or its
successors’ or assign’s) interest, if any, in Landlord’s Premises from time to
time, including insurance and condemnation proceeds, Successor Landlord’s
interest in the Lease, and the proceeds from any sale or other disposition of
Landlord’s Premises by Successor Landlord (collectively, “Successor Landlord’s
Interest”).  Tenant shall look exclusively to Successor Landlord’s Interest (or
that of its successors and assigns) for payment or discharge of any obligations
of Successor Landlord under the Lease as affected by this Agreement.  If Tenant
obtains any money judgment against Successor Landlord with respect to the Lease
or the relationship between Successor Landlord and Tenant, then Tenant shall
look solely to Successor Landlord’s Interest (or that of its successors and
assigns) to collect such judgment.  Tenant shall not collect or attempt to
collect any such judgment out of any other assets of Successor Landlord.




6.

Mortgagee’s Right to Cure.




6.1

Notice of Mortgagee.  Notwithstanding anything to the contrary in the Lease or
this Agreement or the Lease, before exercising any Termination Right or Offset
Right, Tenant shall provide Mortgagee with notice of the breach or default by
Landlord giving rise to same (the “Default Notice”) and , thereafter, the
opportunity to cure such breach or default as provided for below.




6.2

Mortgagee’s Cure Period.  After Mortgagee receives a Default Notice, Mortgagee
shall have a period of thirty days beyond the time available to Landlord under
the Lease in which to cure the breach or default by Landlord.  Mortgagee shall
have no obligation to cure (and shall have no liability or obligation for not
curing) any breach or default by Landlord, except to the extent that Mortgagee
agrees or undertakes otherwise in writing.




6.3

Extended Cure Period.  In addition, as to any breach or default by Landlord the
cure of which requires possession and control of Landlord’s Premises, provided
only that Mortgagee undertakes to Tenant by written notice to Tenant within
thirty days after receipt of the Default Notice to exercise reasonable efforts
to cure or cause to be cured by a receiver such breach or default within the
period permitted by this paragraph, Mortgagee’s cure period shall continue for
such additional time, but in no event longer than an additional thirty (30) days
(the “Extended Cure Period”) as Mortgagee may reasonably require to either (a)
obtain possession and control of Landlord’s Premises and thereafter cure the
breach or default with reasonable diligence and continuity or (b) obtain the
appointment of a receiver and give such receiver a reasonable period of time in
which to cure the default.




7.

Confirmation of Facts.




Tenant represents to Mortgagee and to any Successor Landlord, in each case as of
the Effective Date:




7.1

Effectiveness of Lease.  The Lease is in full force and effect, has not been
modified, and constitutes the entire agreement between Landlord and Tenant
relating to Tenant’s Premises.  Tenant has no interest in Landlord’s Premises
except pursuant to the Lease.  No unfulfilled conditions exist to Tenant’s
obligations under the Lease.




7.2

Rent.  Tenant is current in the payment of all fixed rent and other charges due
to be paid under the Lease, with minimum rent paid in full for the period ending



,



.  The monthly rent (i.e. fixed) rent is $



.  No rent or other sum payable under the lease is being paid in arrears.  The
undersigned has no defenses, counterclaims or rights of offsets against any
rents or other sums payable under the Lease.  






No rent or other sum payable under the Lease has been paid in advance of the due
date thereof, and we hereby agree with Mortgagee that Tenant shall not pay any
minimum rent or other sum due to be paid under the lease more than one (1) month
in advance of the due date thereof.




7.3

No Landlord Default.  To the best of Tenant’s knowledge, no breach or default by
Landlord exists and no event has occurred that, with the giving of notice, the
passage of time or both, would constitute such breach or default.




7.4

No Tenant Default.  Tenant is not in default under the Lease and has not
received any uncured notice of any default to Tenant under the Lease.  Tenant
has not filed and is not the subject of any filing for bankruptcy, arrangement,
reorganization or other relief under any chapter of the Federal Bankruptcy Code
or any similar state or federal law.




7.5

No Termination.  Tenant has not commenced any action nor sent or received any
notice to terminate the Lease.  Tenant has no presently exercisable Termination
Right(s) or Offset Right(s).




7.6

Commencement and Expiration Dates.  The “Commencement Date” of the Lease was
                 

  

,            .  The term of the Lease is presently scheduled to expire on





,



.  If there are any rights of extension or renewal remaining under the terms of
the Lease, the same have not, as of the date of this letter, been exercised
except for:  






.






There are



 options for the Tenant to extend the current term of the Lease for





years each with the first such option commencing on





,



.




7.7

Acceptance.  Except as set forth in Schedule A (if any) attached to this
Agreement: (a) Tenant has accepted possession of Tenant’s Premises; and (b)
Landlord has performed all Construction-Related Obligations related to Tenant’s
initial occupancy of Tenant’s Premises and Tenant has accepted such performance
by Landlord.




7.8

No Transfer.  Tenant has not transferred, encumbered, mortgaged, assigned,
conveyed or otherwise disposed of the Lease or any interest therein, other than
sublease(s) made in compliance with the Lease.




7.9

Due Authorization.  Tenant has full authority to enter into this Agreement,
which has been duly authorized by all necessary actions.




8.

Miscellaneous.




8.1

Notices.  All notices or other communications required or permitted under this
Agreement shall be in writing and given by certified mail (return receipt
requested) or by nationally recognized overnight courier service that regularly
maintains records of items delivered.  Each party’s address is as set forth in
the opening paragraph of this Agreement, subject to change by notice under this
paragraph.  Notices shall be effective the next business day after being sent by
overnight courier service, and five business days after being sent by certified
mail (return receipt requested).




8.2

Successors and Assigns.  This Agreement shall bind and benefit the parties,
their successors and assigns, any Successor Landlord, and its successors and
assigns.  If Mortgagee assigns the Mortgage, then upon delivery to Tenant of
written notice thereof accompanied by the assignee’s written assumption of all
obligations under this Agreement, all liability of the assignor shall terminate.




8.3

Entire Agreement.  This Agreement constitutes the entire agreement between
Mortgagee and Tenant regarding the subordination of the Lease to the Mortgage
and the rights and obligations of Tenant and Mortgagee as to the subject matter
of this Agreement.




8.4

Interaction with Lease and with Mortgage.  If this Agreement conflicts with the
Lease, then this Agreement shall govern as between the parties and any Successor
Landlord, including upon any attornment pursuant to this Agreement.  This
Agreement supersedes, and constitutes full compliance with, any provisions in
the Lease that provide for subordination of the Lease to, or for delivery of
non-disturbance agreements by the holder of the Mortgage.   Mortgagee confirms
that Mortgagee has consented to Landlord’s entering into the Lease.




8.5

Mortgagee’s Rights and Obligations.  Except as expressly provided for in this
Agreement, Mortgagee shall have no obligations to Tenant with respect to the
Lease.  If an attornment occurs pursuant to this Agreement, then all rights and
obligations of Mortgagee under this Agreement shall terminate, without thereby
affecting in any way the rights and obligation of Successor Landlord provided
for in this Agreement.




8.6

Interpretation; Governing Law.  The interpretation, validity and enforcement of
this Agreement shall be governed by and construed under the internal laws of the
State of New York, excluding its principles of conflict of laws.




8.7

Amendments.  This Agreement may be amended, discharged or terminated, or any of
its provisions waived, only by a written instrument executed by the party to be
charged.




8.8

Execution.  This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.




8.9

Mortgagee’s Representation.  Mortgagee represents that Mortgagee has full
authority to enter into this Agreement, and Mortgagee’s entry into this
Agreement has been duly authorized by all necessary actions.




031431.141011  EZL  LIBD/1418383.2

07/14/03 12:07 pm




IN WITNESS WHEREOF,  this Agreement has been duly executed by Mortgagee and
Tenant as of the Effective Date.

MORTGAGEE:

[_______________________]







By:  ___________________________________




Title:  

       






TENANT:

FIRST ALBANY COMPANIES INC.







By:  ______________________________

Name:  ____________________________

Title:  _____________________________

Dated:                           , _____




ACKNOWLEDGMENTS




STATE OF NEW YORK

)

COUNTY OF

                        ) ss:




On the         day of ________________ in the year _________ before me, the
undersigned, personally appeared _________________________, personally known to
me or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity(ies), and that
by his/her/their signature(s) on the instrument, the individual(s), or the
person upon behalf of which the individuals(s) acted, executed the instrument.




_________________________________________

Notary Public




STATE OF NEW YORK

)

COUNTY OF  

) ss:




On the         day of ______________ in the year ___________ before me, the
undersigned, personally appeared _________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individuals(s) acted, executed the instrument.




_________________________________________

Notary Public










Final Lease 8.07.03




EXHIBIT I




TENANT’S ESTOPPEL CERTIFICATE







TENANT ESTOPPEL LETTER










__________________







[insert bank name]




Attention:







Re:

Lease Dated:

_______________




Borrower:

Columbia 677, LLC




Tenant:

First Albany Companies Inc.




Premises:

677 Broadway, City and County of Albany, State of New York




Site No.:









Ladies and Gentlemen:




It is our understanding that you are making a mortgage loan (hereinafter
referred to as the "Loan") to [Columbia 677, LLC], a New York limited liability
company (hereinafter referred to as the "Borrower"), which loan is to be secured
by a Mortgage and Security Agreement and Fixture Financing Statement with
Assignment of Leases and Rents (hereinafter referred to as the "Mortgage") and
an Assignment of Leases and Rents (hereinafter referred to as the "Assignment of
Leases") by the Borrower to you of the Borrower's interest in the
above-described Lease (hereinafter referred to as the "Lease").  It is our
further understanding that, among other things, as a condition precedent to the
making of the Loan you require the following certifications by the undersigned
(hereinafter referred to as the "Tenant").

Accordingly, Tenant, in and under the Lease, hereby certifies that as of the
date hereof:




1.

The Lease represents the entire agreement between Borrower and Tenant, is in
full force and effect and has not been assigned, extended, modified,
supplemented or amended in any way and a true, correct and complete copy of the
lease, including any and all amendments, is attached hereto;
















2.

Tenant has accepted delivery of                      square feet of the Premises
(hereinafter referred to as the "Demised Premises"), has entered into occupancy
thereof and is conducting business therein;




3.

Except as otherwise expressly provided in the Lease, Tenant has not entered into
any agreements providing for the discounting, advance payment, abatement or
offsetting of rents, and no rent has been paid for more than one (1) month in
advance;




4.

Tenant has fully inspected the Demised Premises and found the same to be as

required by the Lease, in good order and repair, and all conditions under the
Lease to be preformed by Borrower have been satisfied;




5.

The primary term of the Lease commenced on
                                           and continues to
                                        and contains
                           (    ) renewal options.




6.

Rental payments are being made on a current basis and have been paid through the
month of                            , 20__;




7.

Minimum annual rent payable (exclusive of percentage rental, Tenant's share of
operating expenses and Tenant's share of taxes) is $                          .




8.

Tenant has paid a security deposit of $                              to
Borrower;




9.

As of this date, Borrower is not in default under any of the terms, conditions,
provisions or agreements of the Lease, and Tenant has no offsets, claims or
defenses against Borrower;




10.

Tenant has no options or rights of first refusal to purchase the Premises or any
part hereof; and




11.

Tenant (a) is not presently engaged in nor does it presently permit, (b) has not
at any time in the past engaged in nor permitted, and (c) has no knowledge that
any

third person or entity engaged in or permitted, any operations or activities
upon, or any use or occupancy of the Premises, or any portion thereof, for the
purpose of or in any way involving the handling, manufacturing, treatment,
storage, use, transportation, spillage, leakage, dumping, discharge or disposal
(whether legal or illegal, accidental or intentional) of any hazardous
substances, materials or wastes, or any wastes regulated under any local, state
or federal law.




Dated: ____________




Sincerely,







By:

________________________________

Name:

Title:

Final Lease 8.07.03


